         Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 1 of 45

Farmland Partners: Loans To Related-Party Tenants Introduce Sigrtitic . ares (Jninvestible   Farmland Partners Inc (NYSEifPl) I Seeking Alpha        7/18/18, 9:24 PM




       Farmland Partners: Loans To
       Related-Party Tenants Introduce
       Significant Risk Of Insolvency -
        Shares Uninvestible
        Rota Fortunae                  Jul. 11, 2018 8:30 AM ET


       We believe FPI is artificially increasing revenues by making loans to related-
       party tenants who round-trip the cash back to FPI as rent; 310% of 2017
       earnings could be made-up.


       FPI has neglected to disclose that the majority of its loans have been made to
       two members of the management team, including Jesse Hough, CEO Paul
        Pittman's long-time business partner.


       A UCC shows "Pittman Hough" pledged shares of FPI for a loan then FPI's
       stock fell 30%, and two weeks after reaching an all-time low, FPI began
       lending to Hough.


        Four board members and FPI's president have resigned since FPI began
       lending to Hough, and in March, FPI dismissed its auditor.


       We found evidence that strongly supports FPI has significantly overpaid for
       properties; under normal circumstances, we estimate FPI is worth
        $4.85/share, but we think the shares are uninvestible.


       Please read thefull disclaimer at the end of the report before
       readingfurther. This report represents the opinion of the author.
       Investors should do their own due diligence and come to their
       own conclusions.

                                                                                                                                                         Page 1 of 45
https://seekingalpha.com/article/4186457-far rriland-partners-loans-r. duce-signif icant- risk- insolvency-$hares?v=1 5 31 942 351 ^comments* show




                                                                                                                                            EXHIBIT 1
            Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 2 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific ..ares Uninveslible - Farmland Partners Inc (NYSE:FPI) I Seeking Alpha              7/18/18, 9 24 PM




             "We are not going to engage in a window-dressing processfor Wall
        j
             Street. We have great value in our assets... the market is going to figure
             this out and the roughly io% short in our stock are going to get killed,
             and I'll be cheering the day it happens. " - CEO, Paul Pittman on 1Q2018
             Call


        Introduction

        Chapter five of Financial Shenanigans teaches investors the methods
        companies use to artificially increase revenues. One technique is to sell a
        product to a friendly customer who has no real obligation to pay. Such a
        transaction is said to lack economic substance. And how do you trick the
        auditor? Draft a normal sales contract but have a secret "side agreement" that
        modifies the terms. We think this is happening at Farmland Partners.


        Farmland Partners (FPI) is a highly levered farm REIT whose cash flow does
        not cover its dividend and whose non-GAAP earnings have drifted miles away
        from economic reality. Yet, despite evidence that rents have fallen across key
        geographies, FPI just posted its largest ever same-property revenue (i.e.
        same-store sales) increase and notched its longest stretch of positive revenue
        surprises. To be blunt, we do not believe the numbers.

       When we started looking into FPI, we found it was playing classic accounting
        games like capitalizing part of the expense to lease CEO Paul Pittman' s
       personal jet and excluding farms from its same-property rent number. But it
       was not until we reviewed hundreds of deed records in dozens of counties
        across the country that we came to believe that FPI faces a significant risk of
       insolvency.


        Our research leads us to believe that FPI is using its mortgage-
       lending program to artificially increase revenues by making loans
       to related-party tenants who round-trip the cash back to FPI as

                                                                                                                                                            Page 2 of 45
https //seekingalpha.com/article/41 864 57-farmland-partners-loarks -r... duce-signif icant- risk-insolvency- shares? v= 1531 942 351 &comments = show
         Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 3 of 45

                                                                                                                                                    7/18/18, 9: 24 PM
farmland Partners: Loans To Related-Party Tenants Introduce Signific.ares Uninvestidle - Farmland Partners Inc (NYSE:FPi| | Seeking Alpha




       rent and interest revenue. We believe these loans lack economic
        substance because, whenever they come due, FPI happens to
        acquire the property collateralizing the loan, like a bank buying a
       house at full price when the mortgage matures.


       And the transactions follow a pattern, whereby FPI makes a loan
        against a property, acquires the property around the time the loan
       matures, enters into a lease with the borrower, and, days later,
       lends more money to the borrower/new tenant. In total, we believe
       up to 6% of 2017 revenues and 310% of 2017 net income could be
       the result of transactions that are just moving money from one
       side of the desk to the other.


       While FPI discloses its loans, it has neglected to disclose that over 70% of its
       loans (in dollars) have been made to Ryan Niebur and Jesse Hough (both FPI
       tenants and members of FPI's management team). Ryan Niebur is a now-
       bankrupt tenant (not disclosed), who after defaulting on an FPI loan (not
       disclosed) was bailed out when FPI acquired his properties, falsely reported
       the purchase as a loan and then lent him an additional $61,800 the day after
       he signed a lease with FPI for $61,750.


       Jesse Hough is Paul Pittman's long-time business partner, the co-founder of
       FPI and an FPI consultant. In July 2017, FPI made a loan secured by one of
        Hough's properties, which FPI then acquired two weeks before the loan
       matured and leased back to him just days before FPI lent him another $5.25
       Million, this time as the president of an inactive entity that corporate records
       show he has no affiliation with, and that is secured by land that deed records
       show he does not own.


       Our opinion that FPI appears to be playing accounting games is further
       bolstered by a Colorado UCC filing that shows "Pittman Hough" pledged


                                                                                                                                                       Pag© 3 of 45
http5;//seekingalpha.cQnVarticle/4186457~farmland-partner$-loari&-r. .duce-signif icant- risk- insolvency- shares?v=1 531 94 2351 &cornment$=show
         Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 4 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific    ares Uninvestible - Farmland Partners Inc ( MY SE: FPI) I Seeking Alpha      7/18/18, 924 PM




        shares of FPI for a bank loan just days before FPI signed an agreement that
        Pittman later stated he thought would drive the stock price higher. He was
       wrong. Instead the stock tanked, and two weeks after hitting an all-time low,
        FPI made its first loan to Jesse Hough.


       While shareholders have expressed concern about FPI's ability to
       maintain its dividend, we think this significantly understates the
        real risk, which is that FPI has relied on a hamster wheel of
        dilutive debt and equity raises to stay afloat. If investors lose faith,
        FPI may quickly find that its endless stream of capital has run dry.
       With only $19 Million in cash, we think FPI will not only be forced
       to cut its dividend but also faces a significant risk of insolvency.


       And it appears that we are not the only concerned party. Since making its first
       loan to Jesse Hough in July 2017, four board members and FPI's president
       have resigned. And in March, FPI dismissed PWC for EKS&H (auditor for
        MusclePharm and Heskah


       But even if the loans to management, misstated financials, pledged shares,
       potential insolvency, insider departures and dismissed auditor turn out to be
       benign risks, we still think FPI's shares carry significant downside. We found
       evidence that suggests FPI has significantly overpaid for properties. We
       estimate that under normal circumstances FPI would be worth $4.85 per
       share (45% below the current stock price). But there is never just one
       cockroach, and we have no confidence in FPI's financials. Accordingly, we
       think FPI is uninvestible.


       Note: We reached out to FPI's management with a list of questions (located
       at the end of this report). The company did not respond.

       Note that while the related parties discussed herein may fail to meet the
       SEC's definition, we believe they meet the more stringent definition set out

                                                                                                                                                        Page 4 of 46
httpsV/seelcingalpha com/article/41 86457- farmland partners-loans-r. duce-Signif leant- risk- insolvency- shares?v=1 531 94 2351 ftcomments- show
         Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 5 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific. ares Uninvestidle - Farmland Partners Inc (NYSE:FPI) | Seeking Alpha             7/18/18, 9:24 PM




        by audit rules, and more importantly, we think the relationships would be
        considered material information to most investors.


        FPI's Capital Market Hamster Wheel

        From its IPO through 2017, FPI generated negative $3.2 Million in
        cumulative free cash flow (operating cash flow - depletion/depreciation -
        preferred dividends). And this figure excludes an additional $69 Million in
        capital expenditures that FPI says are all growth related, an incredulous
        statement given the lack of organic growth.

       And FPI ignores very real expenses when it promotes adjusted funds from
        operations (AFFO). Excluded expenses include the dividend on FPI's
        preferred "B" shares, which at 6% of par value is higher than the companies
        blended cap rate of 4.25% (pg. 13). Accordingly, AFFO has drifted miles away
       from free cash flow as the recession in the ag economy has deepened.

                                                                                     rtMfC*




                                                                          mT




                                        t




       Source: Chart By Author, Using SEC Financials

        In simple terms, millions in executive pay (including $0.5 Million for leasing
        Pittman's personal jet) and $27 Million in dividends has been funded, not by
       profits, but by a hamster wheel of dilutive debt and equity raises.

https://seekingalpha.com/article/4l 86457-f armland -partners- loans- r...duce- significant- risk- insolvency- shares? V=1531 942 361 &comments=$how      Page 5 of 45
         Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 6 of 45


Farmland Partners: Loans To Related-Parry Tenants introduce Significant uninvestible - Farmland Partners Inc (NYSE-.FPI) | Seeking Alpha        7/18/18, 9:24 PW




       The fact that FPI generates no cash is very important to
       remember. If our thesis is correct, the related-party loans are
       being "paid off* by FPI, and capital from new investors is funding
       the related revenues.


       That makes this accounting maneuver particularly hard to detect because,
       unlike channel stuffing, there is no build up in receivables or decline in
       operating cash flow to forewarn investors. No, in this case, the red flags came
       in the form of hard-to-believe numbers that we could not reconcile with
       reality.


       Something Is Not Adding Up

       For years, Paul Pittman has been making incredulous statements about the
       prospects for flat-to-increasing rents even though farm fi.e. tenantl incomes
       have been declining since 201?. On the 2Q2015 call, he said:


            We're not really very worried about this rent roll issue. I mean, our
           perspective is that we will have, virtually under any economic
            scenario, we will either haveflat or increasing rents in those
            discussions. And it comes back to the fact that the farmer takes a long-
            term view, right?


       And in the beginning of 2017. Pittman said:

            We've probably seen a portfolio-wide, same-store sales basis, and this
            will surprise a lot ofpeople, but about 1.5% to 2% increase across the
            board... there are a few regions of the country... particularly in Illinois
            and eastern Nebraska... those rents are generally coming down...,you're
            seeing them come down but not massively, but their off in the 5-ish
           percent kind of range.



https://seekingalpha.com/article/4186457-farrnland-pariners-loans-r ..duce-signif icant-risk-insolvency-shares?v= 1531 9423 Si&commeni$= show      Page 6 of 46
         Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 7 of 45

                                                                                                                                                    7/18/18, 9:24 PM
Farmland Partners: Loans To Related -Party Tenants Introduce Signific... ares Uninvestible - Farmland Partners Inc (NYSEFPlI I Seeking Aloha




       Pittman's comments do not jive with well-publicized industry data. The
       Illinois Society of Professional Farm Managers and Rural Appraisers fpg. 40!
       shows Illinois cash rents are down approximately 25% from 2013 (pg. 49).
       And the 2017 Nebraska Farm Survey (pg. 50) shows cash rents on irrigated
       cropland across Nebraska are down 24% since 2013 and down 18% in eastern
       Nebraska.


       So, we were not surprised when, in the 1Q2017, average annual
       rent per acre fell off a cliff when FPI's original three-year leases
       rolled over. But we were surprised when the number began to
       improve throughout the year and when, in the 4Q2017, FPI
       stopped disclosing the figure completely and simply reported that
       rents on row crops were "flat to slightly lower" fpg. 52! .


                                                                Ctaef-Vear                     iv?r Act



                                                                     \
                                                                                                 f&Cl?                          « m*           ICS* 4*



                                                                      \
                      Zt c          l-x:




                                                                                                                                   fft Stopper
         i'fs w*.
                                                                                                                            ,    Disclosing Sam*

                                                                                                                            !   Property Rent Per
                                                                                                                                 Acre in 4Q2017




       Source: Chart By Author, Using SEC Filings (Search: "same-property")

       On the 2Q2017 conference call, management said the improvement was due
       to leases moving from straight cash rent to cash plus crop share and farmers
       locking in prices during the run up over the summer. Perhaps, but this must
       assume that FPI's tenants had the foresight to sell the vast majority of their

hUps://seekingalpha.com/articley4186467-farmland-partriers-loans-r..<(uce-significant-risk-insolvency-shares?v=153l94235tScommenls=sliow                 Page 7 of 45
         Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 8 of 45

                                                                                                                                                     7/18/18, 9:24 PM
Farmland Partners: Loans To Related -Party Tenants Introduce Signtfic...ares Unlovestible - Farmland Partners Inc (NYSE:FPI) | Seeking Alpha




       crops in the short period of time when prices peaked because shortly after
       prices fell, and average prices for row crops ended down for the year.


                                                                                                                                               *30

                                              \                                                                                            i
                                                                                                                                         -I 420


                                                                                                                                         ~i    410



                                                                                                                                       — p* 400
                                                                                                                T
                                                                                                                                               3*0
                                                                                                    Shfti! ;urv up

                                                                                                              >iU*

                                                4—                                                                                             380


                                               4-                                                                                              370
                                                                                                               • ••     ll i<">



                                                                                                                                               380

                                                                                                                      OBieChart8.com
                                                                                                                                               1.0


                                                                                                                                                        8
                                                                                                                                          i 0.3



                                                                        ilLnil                                                           -     0.0
                      14                       13                       18                        17                              18




       Source: Bigcharts.com


       And given that prices were hitting fresh lows in early 2018, we doubt farmers
       were willing to sign leases that allowed FPI to report +15% same-property
       revenue growth in the 1Q2018 (FPI's highest ever year-over-year gain).


       We think the first quarter surge was, in part, due to how FPI defines "same
       property" as those that are "owned and operated" for the entirety of both
       periods. Only including "operated" farms means that FPI can exclude
       properties that are not leased, which skews the financial picture of the entire
       portfolio.


       And sure enough that is exactly what we found FPI doing. The chart below
       shows that in the 1Q2018, FPI excluded 6.5% of the properties owned for the


                                                                                                                                                        Page 8 of 45
hrtps://seekingalpha.com/article/418G457-tarmlend-partners-loaos~r...duce-3ignificant-ri$k-insolvency-shares?v=1531942351&comments=show
         Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 9 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signlfic . ares Uninvestible - Farmland Partners Inc (NYSE FPI| | Seeking Alpha       7(18/18, 9 24 PM




       entirety of 1Q2017 (note FPI does not provide figures in 10- Ks to make the
       fourth quarter calculations).


                                  r Acres                                    1Q2017              2Q2017

          Current Year Acres                                                  74,420             107,206              110,828                 109,270

          Comparable Period Acres                                             74,267             107,052              110,675                 116,424
          _______
                                                                                                                                                 L.



          % Of Total Same-Property Acres                                        0.2%                 0.1%                 0.1%                 -6.5%



       Source: Chart By Author, Using SEC Filings and IR Investor Presentations

       But it was not until we reviewed hundreds of deed records across the country
       that came to believe FPI is using its mortgage lending program to artificially
       increase revenues by making loans to related-party tenants who round-trip
       the cash back to FPI as rent and interest revenue.


       The FPI Loan Program


       In August 2015. Farmland Partners introduced the FPI Loan Program to
       "address a market need created by short term cash flow pressure on farmers
       who otherwise maintain solid balance sheets" but cannot get traditional
       funding. The press release promoted FPI's quick underwriting abilities and
       conservative loan-to-value criteria . Further disclosure given in the
       ^02015 10-O fpg. 21) states "the company intends to make loans to third-
      party farmers (both tenant and non-tenant)."

       Below we present a chart of the loan program's originations (in boxes), the
       borrower (where known) and the ongoing balances.




https://seekingalpha.com/artiCle/4186457-farmland-partners-loaris-r...duce-signiticant-ri$k-insolvency-shares?v=1531942351SicommenU=show              Page 9 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 10 of 45


Farmland Partners-, loans To Related-Party Tenants Introduce Signific        ares Uninvestible - Farmland Partners Inc (NYSE FPI) | Seeking Alpha                        7/18/18, 9 24 PW




                       Bo#'?*-" LiflOU        ViOG.OOC.   VAOQ.O0O   t J00J90D   1JCUOCO   1*00,000   I.WOJ0KJ   tjOOOC*      1^00,000       1J00.COO    \J*g)0000     1AOCOOO

                                                           93Q.OOG    *30000      f«y)00    WOOOO      «0.000     740 000      24OD00         2*0.000     24CJO0Q       240.000

                                                            MflOO

                                                                                                                 i.m.coo.     U9*jooo        ui*jxd      i.mjxo        it*ux>o

           iOt* »s                                                                                                          * VM?OO0' IM'IW JMJjDOO
                                                                                                                                       sco.cooj -.00.000                      0
                                                                                                                                         I                t>6s aoo            a

           taar.*!     Juflu* f mi (?)                                                                                                                  rraoKwi           _ o
                                                                                                                                                                     ' ijw.aoc;
                                                                                                                                                           wr,<3fll»
                                          —
           Rgvonup Brat / MHft
                                                                 ~                                               MRS                                                        J


       Source: Chart By Author, Using SEC Filings, Deed Records and FactSet

       Off the bat, this struck us as an accountant's version of the devil's playpen.
        How are investors to know whether FPI is making loans to struggling tenants
       so they can pay rent they otherwise would be unable to pay. And we noticed
       that FPI has missed revenue estimates only once in a quarter when it also
       originated a loan.


       And then, we found that FPI has neglected to disclose that $9.2 Million (out
       of a total of $15.4 Million) in loans have been made to Ryan Niebur and Jesse
       Hough, who are both members of FPI's management team. We believe these
       loans lack economic substance and have been used to artificially increase
       revenues.



       Publicly available documents show that FPI has engaged in a pattern of
       transactions where it makes a loan against a property, acquires the property
       around the time the loan matures, enters into a lease with the borrower, and
       days later lends more money to the borrower/new tenant.


       The Ryan Niebur Loans (Loans #2 & #4)

       On October 30th, 2015 (recorded in deed records and SEC filings as
       November 16th, 2015), FPI lent $980 Thousand (Loan #2) to a tenant farmer
       (pg^5i). The only other disclosure ("pg. F-2^) was that the loan was


                                                                                                                                                                            Page 10 of 45
https: ffseekingslpha. com'article/4186457-farmland-par tners-lnars-r.. . uce-signi ficant-risk-insol vency-shares?v=1 531942351 4comrr>ents=show
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 11 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific . ares Uninvestible - Farmland Partners Inc (NYSE FPI) | Seeking Alpha                                                                                                                                                             7/18/18, 9: 2d PM




       collateralized by a first mortgage on farm real estate and that the first year of
       interest was due up front (allowing FPI to report immediate interest
        revenue).


       What was not disclosed was that the loan was made to Ryan Niebur and that
       it was not used for farming operations but rather to pay off part of an existing
       mortgage.



                                                                      rui \t             vf' ii»m                                w**                                                                                  Vt KWOI N *1 HfH V<                           I

                                                                                             *                                  7 \S
                                                                                                                                                                                                  SI."Ht&rsts \tvv* Villi I M*.VI iT c3fl*lil«               T* rtav s* \              Ml, ^
                                                                                                          j „•                  «, HEi«H h                     i#f
                                                                                   4,* \itqrn
                                                                                                                                                                              *iKl                RV4.**                  4fnn»# a* ttYin           V         I           <1^ I . I
                 vtiih#             r»«u^u.   ***-•-••     •.                                                                   c+T.    t,kAV          N?-|    **4 tH-
                                                                                                                                                                                                                 PtRTMIfXHfP I                            l<«*rV*i p«rt|lflwl»#p: Mftftgrifcl* ftp
             ','lr.         r r-jwu fl ike %                                                                           »1St        '<«»>#                            %
                                                                                                                                                                              4-UA*T VL                        SkHiPO, .SwW : i*L'i I>5tt <t , <. t t- ^ * i S'fftlWT * •*>! <">          f*
                                                                                                                                                                                                                                                                              yt t    >r     vix-L   > i m
                                                                                                                                                                                                  vi.r#5AT f                                          *!*>•'«• *Vptv» <
                            Vf V<»»
                                                                                  -t*Y }M» 441 * If*                       if                  A vi>
             3MitTMr»*or>                                                                                                                                                *
             u'* 54-34 * *>»r. 1                                      Sl7j<r', V-ii I                            il *!.!
                                                                                                                                                                                          Wll I fcl\V                  3 ft l&si ,Uy .       IM( *,» I ttuiet a *»:««u             « "*4             v«i«ii**2
             i kr\l >} <i n.'«                      »<»*> it* iuu«un »«i6 *ft* i^rjiN "RtKt *K UMft                                              k     )hr
                                                                                                                                                                              *n *                   <         . C I'.Mitwip drK
                                                                                      Tl« **tfnl           r*v»l *r*                                    gf
                                                                >> ^ tprf    •"< **} ••> JUi-riij-V *»•!?!                         *< »t*' - ' r* r-#
                                                                                                                                                        V o^S!\                           /Ik,'            r r.     ?>s /VWr / V-        5L* t4>» *             i
                                    i <*   ^ ^ i           «««**' )A*I                  f» >#                          >i '»».•: >Wk
                 .          r. «., (f.t. J-, (*»•*              '    l*if )* 'P'"'*) !»>*» VilftXk^fc' A drJfU -W <«<»»• jJ •». ij^pf                                                     d3hr A* /» II    ^
             «J *"»>- io,r-fcUu^ h* !"OAl \-»*tyr« at IK                                         r'MT    IW f Vd"»i >«« ! >« «•< ««« '|« #v?rv 1
                     tw                                                   wl i*>n itMl ».f? r»irt^TjA*k, ^\ury *AlfT f»» tpTOr
                                                                                                                                                                                          tV.fV idW' *f                          ,SrtW4           </ *>'<           ^^w
                                                      • 1 nip

                                                                                                                                                                                          ^!1 in |l *tJ)upjp!ki*                     irf C oA^inii    iftV
             fintnifrrv 1 imvir v*r>
             1 W ,*     «* •,!»».   hi                                               »#• .         >1*           ;v. -.           1 KjV                   <,,r1           <
             taif IV U? X             1H) Vi>< «•' '« »«r*M4 tt>KV< * t»l^*^UAS»w I                                    «tW| •/                                           K<                               I .tm** v* i-x***** Horrtff. Mft.-* <Vn**.'rt'g ^ Kr o?«S«vvc4 ^            m*)
                                                                                                                                                                              mux k*                             &W+A* kt l         10*                      1 ^ v*0*wi »> t rkPIl^
                                                                                                                                                                                  >( tJTd*3 fur           Vn( <*#          mwklvi ry 'M1                     H <"'k3<? IVci nf * <>*" :. *,-*i
                                                                V[                                                     | V»%»K                       1 1 M<™

                                                                                                                                                                                      WlHRi.AS.                              i£< tnor*. li*^ rj*«»n ', stKk/ 1o*             :»f • * V>:;|»
                                                                                                        rVi*t ,r Ft*                   tf I «*
                                                                                                                                                                                                     %.)! I                      fMsieif           fwmi*v<^ fknn.«»r' t: EIaT a-i^k/V \»i
                             lA^t>                                                                                                                                            14. *? V M ; ,iXk a,vJ       **p.vfiYj ^ u jirii iri^         tr^ pixvuvW *        c«*
                                                                                                                                                                              t lettal&j                       /ms* 1 1. Jifll ) # l?4XV7«w<t Vj> hi          r-^ in*                I w«tm*
                                    "vll .»> *tp «»* ^ r i»                -+*i *>                           ,« ft"                    >0^                        C»t«v                                    t>tfTil{ir^ l                      TT^>sfNl M' *Vf iw<t        \ niAi   . .W*,'
             < ''ftdl                                                                            'Wlti**

             U4f          * '-Sr.                               f             -      a * STt »¥ *«»*                              I dV..     V>*»t ' 1 -\»l <*
                                -.         j*er
                                                                    r * «*»*•«           w. 'ti WU< '**1* Irv, -t«J V*


                            A I w.jm:              'ftv.             4'                                                                    4   J         •

                                     U                                                                      I W,*J .jf f kV*


             1 hn >j»j+y r«n i- it r4>yu» *- «•>, , i «-r>j ».                           u*hr<|> <               ,<f             M-T -T» Aw*,/         M IAMI* rl

             •       mil irM4 '• *->i! »* *-r»f |u*P" .                              « >< « *< (#»»,         •**>< • a                 •nrillMttir             . -        I




       Source: Washington County, CO Deed Records


       Niebur's loan remained unchanged until the 1Q2017 10-Q (pg. 16) when FPI
       disclosed that it "renegotiated" the loan while simultaneously entering into a
       new $2,194 Million loan (Loan #4) collateralized by two additional
       properties.




https ://seekingslpha. comfarticle/4186457-farmland - partners- loans-r...uce-signif icant- risk-insol vency-share$?v=1 5319423
                                                                                                                                61 &comme™$= show                                                                                                                                                                Page 11 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 12 of 45


Farmland Partners, loans To Related-Party Tenants Introduce Signific                                                                                           ares Unlnvestible - Farmland Partners Inc (NVSt f PI) I Seeking Alpha                                                  7/10/18, 9:24 PM




                                                                                                                                                                                                         FfiOf lp»t Ourrtandjns as o(                                           Mileriti
          l-o^n                                                                                                                                                                               Marsh .11. 21117                        Dw^mhtr )l, 7916                            lieu

         Mortgage No*                              o                            Prmc-tp^l d. ^erc*l diia at imiiirity                                                                 S                              Two          r                   J           i.WU          "i'l^iolT
                               N»3tc                                            JVuuijxd[&                                         ar n^iunty                                                                           240                                         "Mi          i U ;bij
         Mortgage Sour                                                                                                                                                                                               2,194                                                      1 ltv'2022
                                                                                .ft&fcM                                            «»?«!!}».
          foul tHrtaUtswiing pfmnpsi'                                                                                                                                                                                4.214                                       2,7*0 "
         Pfeflts paid, tw or darci VMuancc costs                                                                                                                                                                             l»                                        (4)
         Umtcu ftxci>a>t;e fact                                                  imactO                                                                                                                                      !h

          lout ftfctti Juxi                                   receivable                                                                                                              X                             TwT           $                              T7JT


         <()        In January 2016, the maturity date nf the note was extended to January 55, 2#|7 with year one interest teccrcol at Use tunc of the extattxxt and
                    principal and remaining intercut disc ai matuniy The ( oorjwwy is sutTcmly in negotiation* tu extend the icnm* wiCh the tv-nnwer
         <2f        The original note was rcr.cgocuieil and a second lewc was entered into suriultapeoiisly with ifce borrower during the quarter The macs include
                    mortgage* on l»*o additional pmperiies tn folorwfo thai include repurchase uprisen ho the prtipr-Ue* at a fixed price that arc exercisable between the
                    second and fifth anniversary of Or notes H ii:c borrower




       Source : FPI 1O2017 10-Q (pa. 16)


       But this is not the real story. FPI did not disclose that on March
       16th, 2017, it acquired the Andersons Farm from Niebur which
       was collateral for Loan #2, and in which the deed specifically
       states that Niebur was in default on the loan and obligated to pay a
       remaining balance of $240 Thousand (Loan #2's balance as of
       1Q2017).

                                                                                                                                                                            EliiKi

                                                                                          [Ml f I*                                                                                                            kftfyrw \t^r              1 \ 4"vt:   •411411.)* .^14*1; .   ;r

                                                                                                                                                                                 Ad                                                                              hX»c*e Vw4
                                                                                                                                                                                 tji »*r* -   lh(d d} ''/hV

           *.*OVX         M.|. VIS (U                      >* *Vjf StSiw
                                                                                                                                                                                 1 Mttsj this \*rt, cixy <J Ujnh A>t •

                         t*a» t-V*. •                                                                                                       ......                    it


                                              'Mn Vjfdi: 4stirf:.x                                                                 HI-
                     iu\          f.   t* <««          s«iml      ik#w'.>-                                                         l't                 to    «l1       X

           \«4iu *ir X*        V.r'
                                                                                                                                                                                                                                                             -

                                                                                     KJtXILVlh

                                        \\ ijustr M •'-»«:                                                         SitlWIli          tAd                            t>K4K
                                             sk.^'f i • J.wil -1.



                                                                                v*       1 s 1 ^1 in

                     Sf rt i »lf                   Jvd?# **»• yW +*< v J»«#hv .fwniwVrtTw*. Asi                                            «i«i                       n*
                                                                   < >1                  4»\ •PhsKrdMfX r> 4* (                                    ,SJW*4     t-x    If*
               M            ?K*T>s       l-.sS toito kllf»XJ
           Pf»!JS»r-,i     S in                                           » r* If*         "*   '* s-^IKS                     . -U 41Wj- .' g.Ji
           '   rW        ' »#-'              ••    4<» . 44* *«ll >Tf Pfh. |"\£*1T

                                                           • ' * * i .' I <               *• *>2 4lM» ** •*                           -s


                                                                                                                        \£        J <i( -4 .!»«!
                               Sid <M l"f||*rs              Utt                                     rfH                       •            iitoyj,*.                   M.

                         -Iw                      4 #yi1 xrltft     V-*              *      <t 4 - *•**• i >*(W. V*- «s4 t7*r»f»J .. jft+ ix V
                                                       H    ir     »f       r    .•                       -t^-. r-«..                       -s.^.           . SH

           is, -<*( Jf- *


                                       JHI                                 t>t V. Mint I?
                                                  AtL-LWL^ tJL.                          . wjimuvuipx                    )hM               W


                                                                                                \     • '•* ' V'     4*-' .




       Source: Washington County, CO Deed Records & Appraisal


https://seekirigalpha.com/article/4186457-farmland-partners-loans-r...uce-si9nificant-risk-insolyency-shares?v=15319423S18iqomment$=sliow                                                                                                                                                  Page 12 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 13 of 45


Farmland Partners; Loans To Related-Party Tenants Introduce Signific. ..ares Uninvestible - Farmland Partners Inc (NTSE FPI) | Seeking Alpha                                                7/18/18, 9 24 PM




       District


       Then, in January 2018, Neibur filed for bankruptcy, a material fact that we
       could not find in FPI's SEC filings. Court records shows that the remaining
        $240,000 owed is collateralized by a property worth $192,000, resulting in a
       loan-to-value ratio of 125%. We hardly call this conservative.

          Parti:       [ tut All Sfcurad ClMTO
          2         iMi mcufdkI tUim* r > ,                '***          tr<v orm *ncxwtg d^n
          %*-j>                it          **'<** 0^ owtot:* *•* *                ct*ry    « 1N& vtfw cr&i*&r& a        2 An              Amount of claim      Vatut of            UiMMKvt»d

                                                      Ap'rdOd'.v#'          aworOrjj y> t?*e awOKx » iwr*.                                Dc ktu -todocJ sr*   that toppon* **»•   pon>W
          stvc* a% pcasrfro I.M ^ cd»m»
                                                                                                                                                               dawn                if *ry

              2 2   Farmland Partner*, Inc.                          PveciLn th» peeperty thet t«cu(M              ciotoi                  5240,000 00            5192,000 00       540,00000
                    * ^VV» ,
                                                                     150 ecret-tl liable and CRP ground

                    4000 5 Syracuse Si Sto                           *« ot the vmw fuu M» tr>« c.»-m >»          t*.i n
                    1450
                    Ctenvsr, CO 00237-2756
                                                                         ?v^«5!
                                                                     D
            Wfieowwth^tfott^O^ y*                                    Hmtutt ot            CNK» » Vv* *ppr>

              B Dbwo* k <w>                                          B -V1 i»avw«vr<.i-< yot |->4V3» :«,jrn *5              <jr «Ksy«*j
                                                                          W ttr;
            O Da*!** J <*-* ,
            Q Dae** * afitf L^ttcc 2 <ff>y                               S**twfe*y r»#"> >u*;f5 05      ^    n«erm^« *e»4

           O Af 4fs,t»«t t*V> fJ Vv tckAirt Jf-»d or                 Q .                   Hrf" a J*#*-' f
           O Owrt If <hfl Ct»TP               to a                   B Dtr^r                                     First Mortgage
                                    otft




       Source: Pacer -Case #i:20i8bki0568 - Document #17 Schedule A/B


       We believe the transactions with Niebur show FPI's willingness to make loans
       outside of the programs stated parameters and stabilize rental income by
       making risky loans to struggling tenants. But, more importantly, we believe
       the loans show that FPI has misstated its SEC filings and used the loan
       program to artificially increase revenues.


       Loan #4 Was An Acquisition , Not A Loan


       It turns out that the new $2,194 Million loan to Niebur was not actually a
       loan, but an acquisition of three properties, all on March 16th, 2017. As
       shown above, FPI acquired one of the properties collateralizing Niebur's
       original loan for $801,800. The other two are the same properties that
       purportedly collateralize the new loan. Deed records show FPI acquired these

https://seekingalpha. comyarticle/41 86457-farmland- partners- loans-r. . uce-significant-risK- io$olvency-shar«s?v=l53 1942 351&comments=$how                                                 Page 13 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 14 of 45

                                                                                                                                                                                                                                                                                                                                                    7/18/18, 9:24 PM
Farmland Partners: Loans To Related-Party Tenants Introduce Signtflc ..ares Uninuestible - Farmland Partners Inc (NVSE:FPl) | Seeking Aloha




       properties for $1,392 Million.

       Low and behold, the total acquisition price is $2,194 Million (= 0.802 +
       1.392), the same amount as Loan #4. Further proof that there was no new
       loan, is the fact that Niebur did not list Loan #4 in his bankruptcy, only the
       remaining $240,000 of Loan #2.


                                                                                 i
                                                                                     . jO-'t M'rfNtm) I                                        Actually A n Acquisition Of Thrve Properties
                                                                                                                                                                                                   A i


                                                                                                                                                                                                                                                                    IStM?
                                                                                                                                                                                                                                                        < \C                   I   "* *' > •
                                                                        f&.l ( *> —«« ( ***** 1


                        UlN I3k't 1>.                            <rl:       <!* \l*,7 . •'                           «J« *>n ft V*<h'                           CV«*>
                                                                                                                                                                                          .OVi            \lf.VJjV f >p«                        tKJ'VNFN
                              us- 's'jrec «'                                      »>.! J ri                              1'wri IL'" *                           ln*»W
              >*^r, a                                                   ™

              N              i.J iViiih •      ' iA>,.e     i                          •J'
                                                                                                                                                                                                                            • V*.                                                                                                                "•J4"'

          :             »!|M VU Mi                                              I"1/ »»** rlt                                 di'lkr *r" I'f <                 Vi||i«r
          i   T t»sT Hitfdrvi S-«.l •' \                 ITkieSiW (M!*t 1*1                       '**7; (V t^CCtffi 4*95 kM* f'x ? »i •**»•>
          I   <<                                         |fvm^                                    #k3                                i •                         SH>

          I {ft* Wfdl* *<l Vi.tR                      »l*l MS»I$W* >'<*»'' *» jl                       I • I ff>                                    it'rmw *|! I*K                                                      r                                        HlUiA'J?
              »*.»                               A r'i ir«<Jjr<A i-fiwnU. :< M- . .                                           hc*"1(       * In i               £>                                                  i
                                                          A ij l tV,)         'sid'*** -                                                                                                         AtlJ iil.ye                 < tmu* ft#.                           «h;      ii.iph<    1 > ._ ri         < i>; ?*\    »->j
              t #««<*. *H' SaU !»' r r«tW#A
                                                                                                                                                                                 v-ch.           »<UeMiit»                                  .tr^rtta I" w»

                         sur . f tic i. * tv tax 15 it' 1 j rwjn                           r.*. \ ; ut ;> JJilu* mw k                                                        :
                        1 1*L«H*. i                                                                                                                                                                                                                            •tmrssua
                                                                                                                                                                                                                !
                        TK SiFjiis'ls'V 0#"rtC! JXA'.j                                            ui <4 . "'.<*T7*Aip ^                                                                          &IW f lit H i i<>tl i.v y.-tj *4*2 ±t&£>'.c . ««i.A *>C»r n                                              I1!/ ttewt ir»*                            -»
                                    f -f* ' - n»N'rk l/ 'A v" • C <M \«ci?. >st»n ^i»i Xt/r^Ar K«" 1 <rv.*» ' .V* i                                                                  k^t -. h >e                    a' i n>'«- . V';(Td              (M            ^kr«S<HLJ(C.             Tk.4 h»tm                         a"   fr,K«:    Fr'

                                                                                                                                                                                                   'I                                                  n <'*»«' i»« -f*            V't*»                    •!** Ar>J                     ' *"
                                                                                                                                                                                 •       v<i'              Ar\>*-» i          J«i^r     c»ri sokJ       xt                     r«Ar>"Or*» -ai                        ( '»/ 'cK,al
                                                                                                                                                                                                        KS f'-tf >><•*J                     I h "V 4p I ^ Vi                           >.< <? ?li' i-                 -
                                                                                                                                                                                     »      .!«»•* laivtlvn • 4i- •                                                                   i"e.if i " : 5 "                    •
                            >1 Ni^r'TW,,.;                  t*ii'er 4i                       •y«r      ^         I                          at
                                                                                                                                                                                     • ,ui» |» '.fi-l 'K. tfsfw-, *<*! ' « ml.f ;V •> i kijr^T, %                                                   •*-                   1    *.-1 .1^     ^r'

                        iie^f X          '     V«j I *      '\r*j                                          Vt«rtWk >.                1 <'y«(
                                                                                                                                                                             :                    «W«                           -        <->kp»r»              »t» si a*i                                t*tt >•<! .
                        .              #•'
                                                                                                                                                                                                                                           »Wi        '"irrti K                    ' a:ijw'!Mir»                                          >«m      iw

                                                                                                                                                                                                                            .•' <* +>-'* 4:         A" Nl»r           •    < hi' ilrv.i            j' I."
                                    M -ae^i kilLjIr Ji »Sk                                          ct ScV'               t                    S$
                        K4<kf0 l.X kCi'»»            *hr <W> Krm'fei
                        ti'*v ••<* ^»nJ, ie!w :k >Mi> r^i»i •»
                                                 f >rsc^€ ^ 0.
                                                                                              (
                                                                                                           i. i/»»
                                                                                                    tuMef.**, frrf #' T*«" t »>
                                                                              .:X' I nV.**: 'He c^^irs i**4 «•( Ikt V>;IIU-A«J
                                                                                                                                               ^
                                                                                                                                                       >r, i
                                                                                                                                                     »f>«*           'B                                     lit* MILIWPM? IHmWMD rMf»n«p>
                                                                                                                                                                                                           ii JJ'I ifd.'-'i ...I."                                        **
                                                                                                                                                                                                                                                                                                             U" \fW
                                                                                                                                                                                                                                                                                                          > M'-.'tt
                        •. 1 *mJ
                                   « t*si' X*
                        uV>4A-1%^ :.! (I'jw in*
                                                 ' a         < n* t
                                                          N ' * '" lij
                                                                                                  *0
                                                                                                  * .
                                                                                                                 V               W i.
                                                                                                               M : I V 'H ?»-*•: v. *
                                                                                                                                                                     !t<:                                  I.UHH vl*'

                        /• I    «% "A"-         '^k' ,rf UajJ                                      0*k»*V" ••' V'll' *             N                                     :
                                                                                                                                                                                                            <                       •
                                                                                                                                                                                                           \ *.•*>-
                        >*'>7            !. **41111 1**7 •v.nitft ' Ur»; «                                 -"4                       si il>«          -r
                               •"      . -J!             fU'-i'i                              ».:,• '»!»             •        >»     ,• :sil. «•«   * iTtai          i
                                                                                                                                                                                           i.
                                    S,:.* iVMYrVtJ                          *'•»*.' »i tVx«^B0a: li                           tAi'yyj
                        Is** ' ^                                kul *            • -lUl S                                          MAj


                            I r*rt $6 reFV- MMt>' |"S                   "•MrV.V '.Hl!i:,;r k i N« 'yi i                        Tc*^h.n ,*
                        Ka.'^i vt < U r>t <*t Dkr                              \1at*W»-i                   t A/iwr. (                . i ni^'kriiv w.1




       Source: Kit Carson County & Washmgton County, CO Deed Records


       So, in fact, FPI reported a loan on its financial statements when it actually
       was an acquisition. But that is not all. After Neibur defaulted and on the same
       day FPI acquired his properties, FPI lent him an additional $61,800 that we
       believe was used to immediately pay rent on a new FPI lease.


       Niebur's Loan F01• Rent




https://seekingalpha.com/article/41 86457-f armland-partrrers- loans -r...uce-significant-risk-insolvercy-shares?v=1531942351&comments= show                                                                                                                                                                                                              Page id of 46
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 15 of 45


Farmland Partners: Loans To Related- Party Tenants Introduce Signific. ares Uninvestlble - Farmland Partners Inc {NYSE: F PI) I Seeking Alpha   7/18/18, 9:24 PM




       Looking at the cash flow statement below, 'Principal Receipts On Notes
       Receivable' of $801,000 is the partial repayment (rounded down) of Loan #2
       that was funded by the $801,800 received for the acquisition of the property
       collateralizing Loan #2. But this repayment would leave a balance of
       $178,200 vs. the reported $240,000.


       The $61,800 difference is the same as the difference (rounded) between the
       $2,255 Million Issuance of Note Receivable reported in the cash flow
       statement and the $2,194 Million Loan #4.

        CASH MOWS                      INVESTING AtHVlHtS

            ftcni ctfate        {gigr Jirij^ntwicnu
                                                                                                                                      «i>i
            Psrttkjs*!             on ffcvicri rrceavgMt
                    e ofnote                                                                                                      -Osi»
              Sci          a.ve*i in                                                                                               '1 '   !




       Source: FPI 1O2017 10-O


       So, after Niebur defaulted on Loan #2 and on the same day FPI acquired his
       properties, allowing him to partially repay, FPI lent Niebur an additional
       $61,800. And according to records in Niebur's bankruptcy, FPI entered into a
       lease on March 15th, 2017, that stated the first annual rent payment of
       $61,750 was due on March 16th, 2017, the day FPI lent him the money.




https://seekingalpha. corn/article/4186457- farmland- par tners-1oans-r..uce significant- risk insolvency-shares?v=l53t942351&comment*=$how       Page 15 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 16 of 45


                                                                                                                                                                                                                                   7/18/18. 9 24 PM
Farmland Partners Loans To Related-Party Tenants Introduce $ignific.,.ares Uninvestlble - Farmland Partners Inc (NYSE:FPl) I Seeking Alpha




                                               I \H\m                      MlftlUMI i                                               t \H\}


                                i i Ailf                            J jd* "                             n                                         .«1 ihr             ci*
                                  "Ff&ttiM                    tty                                                    I«rt» I LX'V l                         l-tnlcd 'uifcuV
              iifiMpHty rn^h pim-'iuj i>fT*tc« n                                                <j     Vji H i***-. ffrOtrtf . CO JK61 J ' t/J*                 Umh£I»? 4 ' L

              •jitii k>it Ij    V*fJw               -SI;Wit K       Nifhw                   Midm* u (
              'Tt(M»rTt


              the ^w;;»                fiftr

                  I            #-!>*/'» *4           f-tvptwty        t                              to Irwi. tv* the                                     *ig
                        k..A*p\ -+.'•.*. r?»; ir.li                       &<*..* F>ftJ iff t\4>N             \ VJgftilfr                 nil «tpf j\pi*nH ^hr/^-tui
                        r                             a't v^'-Vwv*-!                trd V                                  U'^^-ti i<2»          li t   ^mwi' )
                        A^rjCrfHX-vi » In* nJ ^                       j*.cri     LjtirfJi<*\! iMfc                   '>v          ir* k/a*tf m %**l *                 -»f !hr
                       J Hf-.Vi V* n*H+ ItfklW-jf                           in «*»< v£ 4w*ft*               W '**•**' C?                   t                *'.$ ip*|^aitu

                       T.:UVr 1m               -*« ..-i*f» :ir*nr .a:* '.• •* *t? y**; *i <*ti> i% ids;                                 vl<u( j)«J %*.*: jOau tf»n*
                       «. itiUi        :\ * Vi J j* - til,) jst* * *t


                  1.    J rf "U tM                        ft*- itav ?ictir*l                           Utttt 16. ?fJ * *vJ c <x4j» 0* :V>'.<rti©Cf *<.> -Iti.'"

                                 ifr- v -4tv»: v4r'wr r«> 4kr.m*4«>iSf *:'f' teniuit} .11 \H tuJi Vsi £ *                                          «« i!f»»njoa * r\*
                        ^            :n"



                  V               P-*%Q<M'ii»(t,     t he ^nwii                k*           Nwi vJM:! he |43/«U ft*                                                    l'*y it
                       Kutiuit!                              (b>i <r»J                      vi *u!i                 A iJiattxb:     iff 4)4^^                   Ksl^ <S>\ the
                                           t l>t 'iri? )t»* \ :m' "u i«i Be Ji* .v» Mu<i« )f.                          7 jir^J rIMI             hr >lw« v*              \
                       itj'&Kh »v?-v<Vj«T:r wa* •( TtK                                                      (Mr Lint >-»' t4th>* iCavt <TR4* .* V.vi.rw®^
                       ^              kA Urt* llvs^ ..»         * 4^trM0M •»«•**                              P*v                 (ot          f4?T-ikd cf M*<< h i ^ S4*

                       ?wvf1«t>Ci           ^tii.     Ja 5s>r «r»*rti tV                fi-rt         rv^jxiiJ -i'         ir> ih<r iftwr SMei 1. TrJi^v
                       />»5 iAicrf^ .«« the                  .-(                        *1 <r ..TCrrrtX raS<-               X, t>«* >nf#>rr       J :«i*, ptKcm         '#* »j
                             wshuw fit r»i>                   -^1 *Nn< the |*«ni*r                                         t!«»                         L'.rf

                                  fck,^ '»•*     PI.. WV' Jb*                  :*Jr |,f'*iv!l'r(i *»V i«w              TjiC li<U ><** % trllf lYi^W

                       i6!.'"X'            V* patJ l*: V.»tA ff                         r^K<-, ;wcrrtf*              T «t^v » iaD ni^i             MlVc v<vi Mjrv> Jft.




       Source: Pacer - Case #i:20i8bkic>568 - Document #go-2

       We know this was a mountain of numbers, so below is a picture showing the
       three transactions.

                         2B6eSS<7i52&Ai
                                                                                                                                                                                                                      UBMM±»*ai
                                                                                                                                                                                                       R*<*n     LQfiHU          UA!K.W
                                      t t '»!\ A ii . \ .\1 '                                                                                                                                                     mcvxi          so
                                                                                                                                                                                                       Nicbur
                               V--
                                                                                                                                                                                             to




                            TKANSAQtQN ft 7

                                                                                                                                                                     <} I'fclV m ktmbv
                                                                                                                                                                                                                 iQASJl
                                                                                                                                  drr»^>1^ i*
                                                                                                                                                                                                       Ryan      $.1 ?y ;i».'    5MW.W
                             <$xi I , \ t\ A i I . A                                    )
         -N
                                                                                                     v:t>iOi!                                           : . *JU 0^ bi«t(i i.«WT< JSOvr^Hrtj^i PMP«C«   Ni£.byr

         i
         1
         I1
                                                                                    ^




         o                                                                                                                                                                                                            l Ui\> *r,L\y.Lk
                                                                                                     l.'ttt/XH? - tP'-to**v> torou :<iti #<j<fKioAg4                                                    Ryan
                  1 ^i/xilMLAND                                                                                                                                                                                  lOMtJU
                                                                                                                                                                                                                 S>4fl.CA'
                                                                                                                                                                                                                                 um*
                                                                                                                                                                                                                                 $j       w
                                                                                                               * - V^h'4f p»tv s fo-;                   in i-s* eayrnihTi        SVT'.5^               Niekyi




                                                                                                                                                                                                                                         Page 16 of 45
https.y/seekingaipha. com/article/4186457-farmland- partners- loans- r...uce-significant-risk-insolvency'Shares?v=1531942 3 51&comm©nts=show
         Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 17 of 45


Farmland Partners: Loans To Relatecf-Party Tenants Introduce Slgnific., ares UninvesUble - Farmland Partners Inc (NYSE:FPI) I Seeking Alpha               7/18/18, 9: 24 PM




        Source: Chart By Author, Using SEC Filings & Deed Records


        There are two important takeaways:


            1. The partial payoff of Loan #2 was funded by FPI's acquisition
                  of a property collateralizing the loan. We believe this means
                  the loan lacked economic substance and is akin to a bank
                 paying full price to acquire a home securing a defaulted
                  mortgage and then calling the loan money good when the
                  borrower uses the sale proceeds to pay off the loan.
           2. Second, because Niebur was already in default when FPI lent
                  him the additional $61,800 on the same day he owed $61,750
                  in rent, we think this transaction artificially increased
                 revenues by allowing a defaulted tenant/borrower to pay his
                  rent.


        Given the evidence that FPI has used the loan program to prop up a
        struggling tenant and, we believe, issue a loan to artificially increase
        revenues, shareholders should be concerned with the similar pattern of
        transactions with Jesse Hough.


       Who Is Jesse Hough?


        Paul Pittman and Jesse Hough have been business partners since at least
       January 2012 when, according to SEC filings fpg. F-50I. Pittman-Hough
        Farms, LLC was formed as a merger of their personal farmland holdings.
       They were also partners in a web of businesses that FPI hired for service
       before and after the IPO


        Two of the entities are Astoria Farms and Hough Farms, which were FPI's
        first tenants Cpg. 17). are currently controlled bv Jesse Hough fpg. 20I and, as
        of December 2017, still lease d% of FPI's acres fpg. F-iqL Another entity was

                                                                                                                                                            Page 17 of 45
httpsy/seekingalpha. co m/article/4186457-fafrnland - partners- loans- r, .. uce-sigmf leant- risk- insolve ncy-shares?v=1 5 31 942351&cominer>ts=shov*
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 18 of 45


Farmland Partners: Loans To Related -Party Tenants Introduce Signitic . ares Uninvestible - Farmland Partners Inc {NYSE: FPU I Seeking Alpha                                                                                                                                                                     7/18/1 8, 9 24 PM




       PHS Holdings, which leased land and equipment to FPI fpg. F-6^T but has
       not been mentioned in FPI's SEC filings in years.


       After the IPO, Jesse Hough became an FPI consultant, but according to an
       August 2Qi6 investor presentation, he is considered part of the management
       team (we found no newer investor presentations that removed his name).


       The Jesse Hough Loans (Loan #6)

       On July 25th, 2017, FPI made a $100,000 loan to Jesse Hough through PHS
       Holdings. Like the original loan to Ryan Niebur (Loan #2), we think this loan
       was likely paid off with the proceeds from FPI acquiring the property. Deed
       records show FPI acquired the property on January 12th, 2018, two weeks
       before the January 31st. 2018 maturity date (pg. 17).


                                                                                                                                                                                                                                                      1>I th

                                                                                                                                                                                                     lk.v»4^|£Si. i! f i "                I                    Uta 1               iiSANHlS. 'Jl
                                                                                                                                                                   : :                       -.if o-v t.ViLir <" J- » iM,t                pfeid                        ir'H-drritftt1.
                                 £>H> '-V          Vf .'V                *, kt
                                                                                                                                                                   :     att AS"t 1                                    I -W*!, J [ i . i S <<#*»*,* J Wiilfv Ujfliiir*                              <'«*

                                                                                                                                                                                                                                     w St*-                V«| * > Jn j |


                                                              en- thJi »ima< in .
                                                                                                                                                                                    patMxi
                                                              Hi:                    I Wflfclll | t                                                                                  !t* 1 i : M Ufl SfKln*: **.                                3 f            Rjwtjw" *          > ' Uh           f M           fV-r;o
                                                              '*it.            I XitiltA:-:- » Ay*                                                                                  1



                                                                                                                                                                                .              >
                        vri-j
                                                                                                                                                                                    f tat      T                                  1 ka* laii.p 1                ^         i i     -.4 ttv*              !' ».*
                                                              *1"t                      V V* t.W
                                                              ITj                 010                                                                                                                                     f V ITT K f4it >l <bc W                                                . f.
                                                              •***>+•> i          u*v y>, >k                                                                                            " V. •*"}. rlei'i^ •* F.*y:       ,fcc       I*   . U          t                                     l>s l.v. N W I '
                                                                                                                                                                                    "^1 1 4 Wj4 hc'T.^                                vVvil1-^ >* k"4K                 3*i Jvnrwo^ i', 4if Vfs*n«rV
                                                                                                                                                                                              .?'«{!» ST ; 4 •*              ">vt>^r *'               t NTV J# M' l.^«M«3riik.i! «*>»; <>£>**. J>*
                                                              y                EjmhJ O^xitriT M'w                                                                                   St'd'Cv J «*« St - -4, 4«1;tUlKv •)                           f»j ;«*{ !U«va- V>: »! •*>' U"
                                                                                                                                                                                    (»i        S.      )nvv .LrN'J4li_v if* J * H,* JflT                                   A. i              f                   i

                                                                                                                                                                                    V* K.* t                          -ra ->t*t oi        V| I 4       d»cfv» M** 1 'W' 'A »*>                          Ww .»*
                                                                                                                                                                                    A liriKKt Ik' Vi i.fV <ivi               tin: f-'MJ
                  • *«V«rK RMltiK                             iVfcMM* «c

                             tr><.   *. L.>l tw^ m ••     •       «            •t V>M. IM NS>J1.1 TIM WM) iK'U.AW>>-,N!i> j :
          N« ^           iHK'r' »l*.;        inc^« i'l wlixfi                           m-*   r»*#q1fcd.                    * So J**            j. *    •«   •~»v « :
                                                                                                                                                                                                       iX
           .•!>< :r' •-»> , Sf T.b'V              <x                                                   •I         Urn      >(*•   t*'- ,r'r'


                 Ys« * I i-i'il . .                                   . T>->            I' S'Tv                    I              We*, mii ^'-VS
                  rVk4»tn t", «*if      t               * .i,c. . L'-ef .V Ikw^
                                                                                                                  Kj!W-t                   k ^ n."
                                     i \1- • •*         1^):V rfu .# I »ru - v'»
                  tf     Ni.irrw< .                                     * ; % -,a kamF          lr«.

                              U»-           Xi rS*        -1 s. ir-> »•* yi-f Nl't                t                    I MRV.t
                                      •S-   'A jV^rrtifx                  -•                H :.*v
                                                                                         '« h               nmMKI      - *> i» i «^c
                                                                                                                       J                            <
                                 4                      • V* ' ' (<." •., 4                                 HT * rt: Jf      (      '.   41 '   1
                 tl*ikf vr*!            x/* ^




       Source; Butler County, Ms Deed Records


       WTiile we cannot be sure that the acquisition paid off the loan, an
       inconsistency in FPI's SEC disclosure bolsters our opinion that details are

https://seekingalpha.com/article/4186457-farmland-partners-loans-r                                                                              uce-sigrif icant-risk-iPsolvency-sliares?vr1 531942351 &coiriments= show                                                                                             Page 16 ol 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 19 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific . ares Uninveslible - Farmland Partners Inc (NYSE FPI) | Seeking Aloha       7/18/18, 9 24 PM




       being misreported. The i02oi8 loO fpg. 16) states the loan was fully settled
        "on the maturity date of January l, 2018," (before the acquisition closed) but
        the disclosure listed right above states the original maturity date of January
        31st, 2018.


                    As of March 3 1. 2018 and December 3 1 , 201 7, the Company had the following notes receivable;

                  m thousands!                                                                    Principal Outstanding ai of               Maturity
            Loan                              Pa> went Terms                                  March 31, 2018     December 31, 2017            Date
                                                                                                                               I
           Mortgage Note                      Principal &. interest due at maturity       S             1.800    s                 1,800    1(5 2017
           Mortgage Note                      Principal & imerest due at maiurity                         240                       240     3 16 2022
                                              PriOC.paJ due at maturity & interest due
           Mortgage Note                      monthly                                                   2,194                   2.194       3.162022

           MummrcXotc                                                                                   Udl_.               _Lft42__£2I2UlL
                                                                                                                                                        "1
           Mortgage Note                      Principal & interest due at maturity                                                  100     I 32 2018
                                             ~PnmSpjir3iic at mttuntylE' Tntcrvsi pat3
           Mortgage Note                      in advance                                                                            669     2 152018
                                              Principal due at maturity & interest paid
           Mortgage Note                      in advance                                                                        2.700       129201*

           Mortgage Note                      Principal 6 interest due at maturity                      5.250                          •    8 192020
            foul outstanding principal                                                                 11,131
           Pomts paid, net of direct issuance costs                                                        O)                         (6)
           Interest receivable (net prepaid interest)                                                     609                       461
           Pros ision for interest
           receivable                                                                                     (91)                      (4M
                                                                                          S            11,648    s              9.760
            Total notes and interest receivable


           (1)      In January 2016, the maturity date of ihc note was extended to January i5. 2017 with year one : merest received at the tunc
                    of the extension and principal and remaining interest due at maiuruv On July 28. 2017, the Company notified the borrower
                    of default under the Promissory Note The Company currently believes that colieciabiluy is reasonably assured as the fair
                    value of the mortgaged farm is greater than the amount owed under the loan.
           (2)      The original note was renegotiated and a second note was entered into simultaneously with the borrower during the three
                    months ended March 31, 20! 7, The notes include mortgages on two additional properties in Colorado thai include
                    repurchase options tor the properties at a fixed price that arc exercisable between the second and fifth anniversary of the
                    notes by the borrower.
           j7j      The note was fully sen led aad outstanding amo ojj(» paid on the maturity date of January (.2018.
           (4<      The note was fully settled and ou islanding amounts paid on the maturity date of February 2, 2018
           (5 1     The note was fully settle! and outstanding amounts paid on the closing of an acquisition m North Carotins, which was
                    completed on January 12,2018.
           (6j      On April 17. 2018, the Company amended the loan to extend the term of the loan through March 1 . 202O and increased ihe
                    interest rate to 7. 581 per annum.




       Source: 1Q2018 FPI 10-Q


       If the acquisition paid off the loan, we think this would qualify as a
       loan that lacks economic substance.


       But there is another important similarity to the Niebur transactions. Deed
       records show that PHS Holdings entered into a lease agreement with FPI as


hUps://5eekingafpha.corYi/article/41 864 57-farmtand- partners- loans- r„uce-significam-risk- insolvency- shares?v= 153 1942351 &comment$=show         Page 19 Of 46
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 20 of 45


Farmland Partners: Loans To Related-Party Tenants introduce Signific. .ares Uninvestibfe - Farmland Partners Inc (NYSE FPI) I Seeking Alpha                                                                                                                                                                            7y1©/1S. 9 24 PM




       part of the acquisition agreement.

                                                 201 S Sudor dinat                                                      1 ! ?... IP ' !'?! Couoty JW                        Show*; f PI f; rito rt Urajo yV < in P H * HOni i ft
                                                                                                                                                                   * =<t .t       V- 'K            *»aN.4:1»r»«< r* ^K*v "O- .*41, r                                   S»v*
                                                   S; 1* w:>|\ >1 ir >S V iki * sit S' f
                                                                                                                                                            ft**                                        mmn' iN                                           j'v?, a .
                                                                                                                                                                 s! p^i f iLxb ' 1           rt           *r*A-
                                                                                                                                                                                                                                                   "
                                                                                                                                                                                                                                                                   >» *T». ur<1                        «r*
                       iwrvkt                             WJtl J \u M rspwr^nc s r. art*tl                          i*1h* I* **          ^ s't                                                                                *               *• t vb->
                                                                                                                                                            f*           ft. -*44tr>|t             I'                Ul
                     *<«•>:. v>J V-     fttS               1 5 < < *i I <!./¥».*               ;>jh*L4;               "nh ^irxjjwJ

                      i*          1 <^io!s4H*                   '»>£. (kswits. 1 I *            ,: The "Vitfciciwmrfis I'irti' :••                      ;
           » s»cii*^>»*i              I 4iia   i « <                     J \{N»4li li«1)f)(V| Sutfcl'h                    *>U:           .Jbbf
                                                                                                                                                                              Ix^wi <*H? • * «.                               ik*£i-e              : *)4' ^(h< ,1 >«* |4» i*rU "l-;** .^'1' ^ <:*%                        '
                      ** ifn.e> *• Su X«v S<           W»vr ! **n *k+.~. nr. <1* S*0              I * \ I ">                   < Wf
                                                                                                                                                                              M>!)     1jjt»
            < »M*.<ii im^ct             rwc.n?!i- < mi i « I ivu kam t i'owaw a is-un**
                                                                                                                                                                              •w*Jtr^ 'bid *»4» . ftte1                                     ^mrvte*ar 'V                               ;.i«- ilr,'.«W-- V
                             -.m to h*Ff ><( uit:U, #W «bi           it*                      <*Tik*Wv iihiTfwyt «nJ                      t» rtti
                                                                                                                                                                              ri f.i f i4c '•.*•»                    A* > v                                                                  • trif
           in i-vnN u<            t                    iVrcir, «o<k" :du*Jll                                     | <«irr''i
                                                                                                                                                                                      p- '     rv«*^                          <*       .j    «*•                    .'*•*«       .v                    C«. <'/>

                                                                                                                                                                              mnuyunsf >* ;                           ft*r>                                      »" "••
                                                                                                                                                                              tin;                                                                                   *»W.B                               .-t'**' **       C

                                                                                                                                                                              •W     f ?1:>            r »«/-•. n**J          I* .^411/ *-                                ,>k.             . 4 LKl iff 'i       - -
                                                                                               I r**4r*                                                                                                                                                                               ^ <4*4? .«            #1 »t*
                       S HJ l<l %y < V(                   L        »t:      i tiif-                                                                                           .•*4                                                                 nVi
                                                                                                                                                                                                  •«    4. 'W                 1                             ">» A» >v ' t- *»
                                                                                                                                                                                                                       fhr         Wlh                                                rf          "^4 « J:             iU
                      WK1 Kt \?v 4Sk> Vniu *5^^ **\nrnl >»iI^m iMiiuiitK:.                                 » rH«nr.iK|i|K\r
                                                                                                                                                                              *                     s*f,r%* •» 1                   J»4*><£i+4f ifcstl*''/ 4«              4 ' .rfU             ' t •* "         *•*'
           WW s*j ihf                              tn 1'Urflr* { A'jfM t .                    **+> '4iot'T*V*J ^ f            \
                                                                                                                                                                              iikj-1^ Afvi                            »>•» IM-iT                    • K» LI^*>                   wI    '    .>->%«%•        f
           jsJK 't           m^trCKt                                       ^4*nJ -wiflU' i »s»t #n»r :                  *rwlpfi-V4i»j
                                                                                                                                                                                                             Ik r',*m - Attn* J •* ••«•                                     fr*< .'.           Ltti si
                                                                                             i>yvr,V      irvl      m iTj^i .«< 4**J                !
                                                                                                                                                                                                        "* r^Wii" *i
           WW                b) <• Vt > ' thr $ *tMtJ           4 •' »r*»             "»Wi                             'ip.idiFtol ••»                                                tr'         •» »t: :|V«i»-lk ti W /                                   .H r yi                        iv:/4< , «(1 » •
           JttUMi f» i»* Wl r%* v, ll*                        ^UiwiliMii''}.                                                                                                      .* •        ,'                                  .). •'* r". a>' ,M»-ir^ 4*                  f^l            :<w/v»r
                                                                                                                                                                              fc.om.iVj '•^.*i                         r <t -W                             •- ••»                           •» «• J -to-

                                                                                                                                                                                         *v—_               ,»w * *** i; f i;.                              t                /

                                                                                                                                                                                               • «*r
                                                                                                                                                                              ?              —A I U**f                        M -itr i^r*v i               i* 'Pi- '.yh i\»» -*s P+Y\' *' sA>
                                                                                                                                                                                      KjH                        V+ri              ^             ^ * -^4* -4

                                                                                                                                                                              4-y
                                                                                                                                                                              >1P*M uf W Wf Vvftattr V ;»V                                                      J »" '*»•         Tt J        ^
                                                                                                                                                                                  •/». "tr <** 4 k'^r r*                  V 1 '«<- vS^4: * ' I                     ll.^ .r^4 4- />!.- rr >s                       ^.^ur


                                                                                                                                                                                             •«'* .*«#**                  J       r*y?4" J^n? »VS<                    »* t4o.' ' <("i-'«4- V-

                                                                                                                                                                                                             4 ;<w - -Vj »« <*••.»

                                                                                                                                                                              V'-v. f.«» *N»s»                       VPi*                   l.lV U                                                        '•w 1*41' «l.

                                                                                                                                                                                  • lb .r» .Ifc- »V1i                                            ?*• Ut




                                                                                                                                                                                     VMS                    IHM'M Lit

                                                                                                                                                                                                             .                    / i
                                                                                                                                                                                                                     J*'"— — —


                                                                                                                                                                                   Sd'lr                             .t                      I
                                                                                                                                                                                     f lli,"



                                                                                                                                                                                   I J*.                         1




       Source: Butler County, NE Deed Records

       And just six days after the property was acquired (and presumably the lease
       went into effect), FPI lent $5.25 Million to Hough under circumstances that,
       in our opinion, are highly irregular.


       The Jesse Hough Loans (Loan #9)

       On .January 18th. 2018 (pg. 16). FPI made a $5.25 Million loan to Siffring
       Farms. Nebraska corporate records show that Siffring Farms is an inactive
       LLC whose president is Duane R. Siffring. However, the deed of trust for the
       loan was signed by Jesse Hough as President of Siffring Farms.



https://seekingalpha.com/article/4186'l57-farmland-partners-loars-r. ..uce-significant-risk-insolvency-$hares?v=l531942361&comments-shOkv                                                                                                                                                                                     Pag? 20 of 46
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 21 of 45


Faimland Partners: Loans To Reiated-Party Tenants Introduce Slgnific ..ares Uninvestible - Farmland Partners Inc (MYSE:FPI) I Seeking Alpha                                        7/18/18, 9:2-1 PM




                                    ikuiu UJHioiruttKOiMU.

            Tllt<          lUKt V„<» ' 1 O^'invriA » J'VS^-uVrM-: Ji sil M#-VI fJi|J>             4
                                 /K '>*» J.             > Hi; i>"l


                     I a   ;   s.1 S**tV




                                           *IJ THfSta I ^J|^8V !M,% A                 -f^irM84<
                                           jUkW fi

                                           ftittlYlj i 1 1 V. Hf, M»4*

                                           VM'1*' V        I Jttlti
                                           vi 'tin* r\ .* h a»
                                           r<» iv- « *%*
                                                   t   If* A      **« $1




                                                               J^AHTNI JUOfV HA JIM
                                                                                                                                                      ]0Jt~
                                           fAHIM **nn» \r


                                           Ui0 4
                                                                                                          -. .•> i   "*4tV
                                                                                                             IV       f •*(/ "rl ••••»» •»« «r k# >tt'W.4^44      —•    u, _ * A
                                                                                                      H     t- ***1 " •<! *' rr^vn ..s            V8?C « RS4A. **-*    jI >»"»*>
                                                                                                      :H! ''!>»•




       Source: Butler County . NE Deed Records (Search : Siffring Farms )


       And Butler County appraisal records f search: Siffring Farmsl show that
       Siffring Farms has owned the properties for years.


       We ask, why is Jesse Hough signing on a loan for an inactive
       entity, that corporate records show he has no affiliation with, and
       that is collateralized by land that deed records show he does not
       own?


       Based on the circumstances in which this loan was made and the fact that it
       was made just days after FPI entered into a lease with Jesse Hough (through
       PHS Holdings), we think there is a significant probability that part of the
       $5.25 Million was used to pay PHS Holdings' annual rent payment.


       We also think there is a significant probability that part of the proceeds was
       used to roll over another loan made to Jesse Hough.


       The Jesse Hough Loans (Loan #%)


       Go back to August 25th, 2017, and FPI made a $669,000 loan to Jesse Hough


                                                                                                                                                                                     Page 21 of 45
tittps://seekir>galpha.com/article/4l86457-farmlarid-partners-loanw...uce-sigfiificant-risk-inscilver>cy-shares?v=153194235ISiCon"imems=show
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 22 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signilic...ares Unirwestible - Farmland Partners Ire (NYSEFPI) | Seeking Alpha            7/18/18, 9:24 PM




       through Hough Farms.

                                                                FEM te nc^ Jesse- Hough S6B9 OOP f ru Hour^


                                                   IBiM M Ml

                                          MUllUSJJLLtLjiSU.

                 a      ! M »l tVr li        2\ >J|                 gfTe '•iff   %>r»



                 "i Ml                          'fkrlil <?V A.I J



                 |THVI< Mi                   HOI (.11 MHMV

                                             *10            *»!«!« TV
                                             fU Uoih>M


                 ) K< MM                     AN Mil .-ft J. HUH MAN
                                             UTOHN'f A AM A*
                                             hi h<>*
                                                                                                      i bm*h
                                             fN-W I                     W*t
                                             StkstiioKt, N a l(                                       * Nrbc ika I »riw ffri P®rMk-r»h*f:


                 HI           IA&S           I AKM1-VNU I'AM I SI <s OPt k S MNi.
                                                           HM UP, \ J*

                                             4i»iix( s Muti it*? A i .
                                             iikmvt, C:t> MtJP
                                                                                                           >/ iiyri .1 rti'Ms'Fii

                      »Vl>J ft \m •'                      imi




       Source: Butler County, NE Deed Records

       According to the io-Q disclosure above, this loan was paid-off on February
        2nd, 2018 (we note that again the original maturity date of February 15th
       does not match this disclosure). In any event, the loan was paid offjust weeks
        after FPI gave Hough the $5.25M loan through Siffring Farms, which
       introduces the possibility that this loan was simply rolled into a new loan.


       We also note that we could not find any filed reconveyances in the deed
       records, which is the normal public filing a bank uses when a borrower pays
       off a loan.


       Are The Borrowers/Tenants Paying Above-Market Rents?

       When Ryan Niebur sold his properties to FPI, he entered into two lease
        agreements. The first agreement, previously discussed, had an annual rent
       payment of $61,750 for 334.4 tillable acres or $185 per acre. This is 29%


                                                                                                                                                        Page 22 of 45
htl ps //seeking«»lpha com/article/41 86457-f armland -partners- loans- r . uce-signif icant- risk-insolvency -shares?v=1531 942351 8LComments=show
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 23 of 45


Farmland Partners: Loans To flelated-Party Tenants Introduce Significares Uninvestible - Farmland Partners Inc (NYSE:FPI) ) Seeking Alpha                   7/18/18, 9:24 PM




        above the $143 average cash rent per acre for irrigated farmland cited in this
        2017 Colorado Farm Land Values & Rents Survey (in line with what the
        tJSDA reported in its annual survey.)


       We note that the lease includes $20,000 for a building, which if you exclude
       would bring the lease rate to $125 per acre, or less than the average. However,
       we think this is the incorrect way to look at the lease. First, farms often come
       with buildings and equipment, that is why survey's report average rent.


       Second, FPI's second lease also appears to be above market. The lease has an
       annual rent payment of $26,160 for 628.3 acres or $42 per acre.

            P; Signs, U                 k                                                                               Pi "f-U:f. •      i ates" loan » 2
                  r

                                                     r.vkMM.A&i            Mtm m                            (n vj \ cakm


                      I ,              HUSH ASf Ai.ki 1 Mi \ i iltR-            AgrceinrKl i iv mailt        ei.tcitd mm »* of rKc tUsc e>l the ;».*!   ;

                  ! ; signature tihe "fiitnht Italr i, hy »rut between IT) ffmiutyttm Fjittii lit . a Uc!»w«e bunted totality
                  : ' cor,pally u:ih principal effivcv ail 4<«iX) S S'.TiKUVt S»- . ?U!tt '4J"                            "•?'         1 amll'iiil j
                                    Hya* M   V.lar istC Su.,g K        \ vtK.s wjiove jddrcAv „|                                               |«thc
                            " Iriiunl' ;



                            I he pcMie s .ij{>cr ! > If* Mlotv ;r:g


                                      tlruripiuMi ol «he Pn>|Xflv.         TaitdJotd Icavo to lertan!. !or the putpovc u? producing agj.cuituia!
                                      Slop, ortlv.   the ica; jvt operly   dcvci.xd   .n fc\fl|bi<_A lojtetiver w rth   «U iinptuicnicr.lv rh*rrori
                                      I' lwpr«wnitiin"», *;i      appiirtcfunvci and all hcreditmrxotv (collectively, d*                       Thtf
                                      Agicctncfii ii lor 62? 3 tillable icrrv ! aikiVwd vJuh have the right to lca*e o* vcl.{ a portion ol the
                                      { jl'ii tut noo-f.irttunj; puijxwrv in tax of vuch sale nt ieawr of jKieagc. ieunJlurtS will rornburve
                                      Icpai/ for any !«vl drop icvcntie-v fur the >-cai m wbuh HXh redxl on ocvur. rrx!          rv ixr lent*
                                      in future ycji> cii a pro lata per «cre haviv


                                2.    Term of ku'tcuwnl.        The !cnw grucvi begun. «i Mv.n lh 20 p »nl Cftd* o»> November «' 202!
                                      unSev. ternNsutel earlier m aecorriatxc with Section !J of f vhibrt it or otherwise prov-ded in ifnv              i
                                      Agrees xnt


                               3,             Payment*.     I he annua! ten' for ihe I an« shall be S26J60d.i< and p4,ab!e in tbti lot rath
                                     saicr o^r y rai dot ing tbc term of the Agieeincnl      H»c tint year A jciu will be due <m Much |f., 20 1?
                                     and 'tnr vhaii be due on Man h J 5th of cat!) u.bx^ucr.t year of the Agreement              Although the last
                                     year <>f ihii {ease ends rvn S'o'.eirjtxr 30 which !»           than a fwli faleJidai year tenant vh»!f pay
                                     S 26 I Ml h.ir the per .vf ..d M j.'vh I 5 in November '•(). 70? I   Tn ttie evem the iad> rent is r«« paid .«
                                     lull by the dirt itermi, fctiant agiees to pay intern.! cm ihc amuunt of tmpatd tern at an mtcrcd rate
                                     ctju.i! to if* higher of ten percent i.5»3"SJ per annuru or t*« fxrccnl      shove it* pirn* urtrtcM
                                     rale fiieti pubfivhcd by :hc Wall Stieet foutna! but «ot 'u exvecf the htglicvi rate pefrtuiled by Uw
                                     The fi-v? year** tent at the amount «»< S26.160 sh-il! be paid «>n Mn.ti J6« 20J * from proceedv *>f
                  1
                                     lettaw'v teal otale vale on Manh ! 6. 2ti 1 7




https://seekingalpha.com/articleM186457-farmland-partnersdoanw. uce-signifi cant- risk- insolvency- shares? v=l531942351&coinirierit$:=sbow                   Page 23 Of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 24 of 45

Farmland Partners: Loans To Related-Party Tenants Introduce Signific . ares Uninvestible - Farmland Partners Inc (NVSE FPI) I Seeking Alpha              7/18/18, 8 24 PV




        Source: Pacer - Case #i:20i8bki0568 - Document # go-i


        As evidenced in the Washington County Deed Records (Search: FPI
        Burlington Farms), this land is coded "DF" or "dry-farmland." The
        abovementioned survey and USDA data both say average cash rents for non-
        irrigated farmland in Colorado are $30 per acre. This suggests FPI's lease is
        40% above average market.


        We also believe that, on the 1Q2015 conference call, Paul Pittman admitted to
        charging above-market rents to related-party tenants (most likely Astoria
        Farm and Hough Farms):


             the only real renewals we had lastfall were with a related party. So,
             what we gave was basically a 1% rent increase in an environment, in
             which rents are flat to slightly down on the group ofproperties.


        And looking at what Astoria Farms and Hough Farms paid per acre (disclosed
        in 10-K's), there is evidence that they were paying above-market rents.
        Originally, Astoria and Hough Farms leased Pittman and Hough's legacy
        properties in Nebraska and Illinois. The table below shows a significant jump
        in rent per acre in 2016. We believe this jump was not all increases, but
        largely dropping the leases in Nebraska (which we think get picked up by
        other Hough entities) and maintaining the leases in Illinois, a state with
        significantly higher lease rates. Additionally, the 7,026 acres in Illinois are
       very close to the legacy Illinois acreage.


                                                                                                                                 2016                  2017

           Total FPI Acres                                                    46,460                  74,267                115,489              159,983

           % Lease To Astoria/Hough                                          62.30%                  20.10%                    6,08%                   4.00%

           Acres Leased To Astoria/Hough                                      28,945                  14,928                    7,026                  6.399


           Rent Paid                                                   $2,474,839               $2,720,758              $2,464,905          $2,000,000
                                                                                   Hf gar
                                                                                                           *. 1 . r                                     v t »   •
                                                                                                                                     scv




https://seekirigalplia. com/article/4166457-far(nland-parlners-loa ris-r... uce-significant-risk-irisolveriey-shares?\f=1 53194 2351&commerits=stiow       Page 24 of 46
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 25 of 45

Farmland Partners: Loans To Belated-Party Tenants Introduce Signiflc. ares Jninvestible - Farmland Partners Inc (NYSE:FPI) I Seeking Alpha        7/18/18, 9:2d PM




        Source: Chart By Author, Using SEC Filings


        If our assumption is correct, the $351 per acre is 8% higher than cash rents
        on the top-third of "excellent" farmland reported in the 2017 Illinois
        Farmland Values and Lease Trends Report fpg. d6). We note that the
        difference may be that FPI is getting cash plus crop share, but we found no
       evidence that is the case.


       What is interesting though is that the implied cost per acre paid by
        Hough Farms and Astoria Farms actually decreased 11% in 2017.
       This flies in the face of Pittman's comments that lease rates in
       Illinois are down in the "5-ish range."


       And while this fact may appear to refute our thesis, remember FPI is now
       leasing properties in Nebraska to Jesse Hough through PHS Holdings, a fact
       that we could not find in FPI's SEC filings. And we also believe there is
       another entity Jesse Hough may be using.


       On January 9th, 2018, eight days before he received the $5.25 Million Siffring
       Farm loan, Hough incorporated H-KO Land & Cattle Company in Nebraska.
       And the address listed on the corporate records is the same address the Butler
       County appraisal records have for the Siffring Farm properties.

          M KO LAMOAXOC4TTU CC******
                                                                                          Mil
                                                                                          UttM
          eon*,*****




                                                                                          Hi

                                               } .y*




          H                                 r*t».                                 'i#c1




       Source: Nebraska Secretary ofState & Butler Countu. NE Deed Records
       (Search : Siffring Farms)


       We also note that Paul Pittman recently called out Nebraska and Colorado

https://seekingalpha.corn/article/4186457-farmlend-partner$-loans-r. ..uce- significant- risk- Insolvency- shares?v=1 531 942 351&comments=show     Page    of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 26 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signi(ic...aies UnimrestiWe - Farmland Partners Inc (NYSE : FPI) I Seeking Alpha   7/18/18, 9:24 PM




        (the two states where Niebur and Hough loans were made) as "very difficult
       locations."


        But the loans to Niebur and Hough are not the only ones that concern us.


       Potential Loan To Large Shareholder

       In the 4Q2017 fpg. F-21L FPI made a $2.7 Million loan, which in the 1O2018
        (pgt-16). FPI disclosed was "settled on the closing of a property in North
       Carolina on January 12, 2018."


       We found the acquisition in Pasquotank County, NC (search Grantee: FPI
       Carolinas) with Justice Farms of North Carolina. This leads us to believe the
       loan was made with James C. Justice III, son of a billionaire governor and,
       according to SEC filings, owner of 7.3% of FPI as of February 3rd, 2017.


       But the most important detail of Loan #8 is the fact that it was settled
       through the acquisition of a property, which again introduces the risk that the
       loan lacked economic substance. And again, we see a pattern similar to the
       Niebur and Hough transactions.


       Deed records show that on December 20th, 2017 (the same day FPI and PHS
       Holdings entered into a similar agreement), FPI and Justice Farms entered
       into a "Real Estate Purchase and Farmland Lease Agreement."




https://seekingalpha. com/article/4186457-lacml3nd -partners-loans -r..uce-signilicant-fisk-insolveney-sliares?v=1 531 842 3b1&commants=show     Page 26 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 27 of 45

                                                                                                                                                                                                                                                                                               7/18/18, 9:24 PM
Farmland Partners: Loans To Related-Party Tenants Introduce Signific . ares Uninvestible - Farmland Partners Inc (NYSEFPI) J Seeking Alpha




                                                                                                                                            KUt&MA St*                                          Part** ***# +**>$>+                      <T|»i
                                                      Si M       W A t X)ti           I VI /vT                                    ST>I rdiJr *Wl fctiiKer         Zfy*r»( he*» ** '1 :W -•« <*« * *7 .-f SNr                             We                         l*'iiWk •'                      *y»::
                                                                                                                                              w< ... [ tjfc

                                 StWAWNAT it* AOM I'F.Mf *T r" ^|n*hh*1 «i                             «* #r 'bt m»> <i#v vT      '   '   • -V* r^1 rflM"                            :l a*i         tf •"*          1 4fw-,        »llK *^= l «.                                  •!<**

           J**. *Wi, tfhi <> by A SfJC ^ »AHMS ^ «*lftW CASCH.M. UC.                                             l»>wd            KrftrtW K <(*>" J
           tufeM> *aS*t^my r"f#WC\ MM I* «.' JVSTtCfc C YMMNU& #K"» »                                            <xvpex>»«»
                                                                                                                                                      ti fti« *•>/ /*>»~ • " «*»
                   > Mki- TAhjOU*(KH)-lC LLC, -i             iiisiMtrtf k**!*:* ^qnyguy-
           4iffa«   W? A        *m& V ,        VX v«0 1 1 tu>n**i*<i)r (fee                                      bnHN*'! HI                                                                                                                     i*xf to**?-*                              >4 &*%
                                                                                                                                                      ti, i**>- Hi'-> •                   v«W /Vi^»¥                      / •
           CaHOUNaS l.LX\ * lVl*w«* hmz*<i  eotaipm•>< FAJtMt A*rP bXRXWEB*                                                                                             ;'*• Ar4»*W a* iW s£/'l/ 'J**1                                                       f                            '» Wft»-
           Oft^ATWQ ftUkTKFUtW. 1* * 0«uwM}>t«tal fa******. *«* fARMl^O                                                                               •AW>              hi                 *•                             r%t fv>^4r».'. j'd.                                *•»- it/
            rAStlfci.JiS              . a                              t^i#»Jfe>Tiy 'fcf     AfnWiwvf £*tft -oV^       *"                                            HW 1 %*»«• "t tpv- ^                                                               ' AfjwA >mw Z^-'a J-'' •
                         it*                  tfc.i *>gtvrvncvj m *t*X: ^ Sy* uixu*              W*t        Dwrvfi;.                                  A.      —         ,.,    '*k Piw.rvrW /">*«»                                                JfF t'4'                                        t/

                                                                           Bfc*j*l?WOU¥t' Lil t                                                      t t«r re 'i^r/ - A ' ;#•« * *1 d4»-                             iR«^rr-y#> vj (**• J< f /'t, or > ,'                               |2 r *a>t m -J
           ICCl"                      (Kic* I'weiai OA**,
                                                                                                                                                            •* ,~       <w '4«                                  - -,* » I*/ lie #?/>J £4/ >%: ***•»>»-» t* u'Wy
           CUMFAKV. * Ortaumtc                                 uk fctkjK     n*K,          vtf id »»             tfftmtaL
                                                                                                                                                     .« nr • ,Jd« ^ !*>»> *W U-n ,*l s                                      *• « *              »t ^Tv i» T>                        a/frV
                                  u»$a* »*ti m >tu«t-oj -a ti»r t ->4* (Art><**& t**tw «Akvj4u«rftjr             colS«tr^>
                                                                                                                                                      FVj^yieis ^ ?^"rr> ae***t!iiie> fH It                                      1N'                   'Ar              M»>'a«i «ui*
           uk "Lender i
                                                                                                                                                      •• •»          t A-.wa/ fw»                                   i« iF«:                                                   t Kto*» 1
                                                                                                                                                      fi-aw#-, A. fsirr « ^                                                                                      - HH   ?V *7,m<V
                                                                   vnw.»t                                                                             »» •           • ' >• .»•!          •* M&t-pi** **± ,».*»•¥» -•>                                              . |H" W*fy4+ »** ' -
                                                                                                                                                              •• •    «. •>'*!«* :..        'eaa         n            '


                                            tf* F jrm.«Ml fj?t*-.j«t         w?                 4r-^     : «nd«r tttw 'Uwl                                                                               ie8 >--V                      ,'to             «»»
                                                                                                                                                     .••»«            K Af                »VY*» *1 *>.>«-• /*« -. ^vl' We*'.— <4v- )Uv'

                                                           ' he MKurth} ta tiVjAf              by a IW            »*• r)«ed r>*                       ViW-r »*A Ito A i *S»*Ak* arf »v A*4" • • AC
                     WHFUtAS
                                                                                                                                                      S»ii<    ••       »•                    »<»•              '^'iri I'f1^ .1i-J#r A» j'rme*'.                                          V •Y <V
           r Ai* .:.*>         se»i «f*< .            ur               {.tNKtfy Nn#th                            S#t
                                                                                                                                                      All tftv/m. .-            . Jtr A«/i»                    ti.Pj        .a           * v*J» - . WW             J>            »• rai 4*.- At
            A.                 >&*. "1 4»d'' T.yfekSff Afftj aIj K7:5*rv'*n»S<Vt» k<*>k4 c»fj «hc i «ad itvi lANtf <t*i «rJ
                                                                                                                                                                                 VI                 (a ra* V^v 1                                      -1 ifAaiya '              «**. *
                                                                                                                                                     lirAIWa-r w*r/                                 t.              *&*? 4ft1tAr-iT                   Fv.cr" ill ,*l ^il#i •!»
                                                                                                                                                     r:V.                     I**l Aliny «k A i4t*t Kit                           4.                                     I    ^>. n«*i »* 1—•>

                                                                                                                                                     -«V' m'liraifi* m«                             >V « ifiiiM i¥.y t*rx                                                    l<4* -if*

                                                                                                                                                     m u. m*            t«i .'.n1                        4Ar tto                        ,%Ai>.im *»rrri'>
                                                                                                                                                      t,f41M/UH                                     <«                       "•J *» A'*te' i^> r.Mtri •»,*»

                                                                                                                                                     f**S» %| Ito .ffai ,.kf «,*.. ie^e- e ym * w»                                      A-WsAvA,                  ^V,.Aa-i'
                                                                                                                                                     -1-*              p fcsr** >*vif • A» » -kr>* >T Aa, n «w ^t*k uiir Vi!** uel'jp *V :**»v
                                                                                                                                                     «4k- 1/tA liiv Kr                        » •*-• to-ttt • Jai                       xs' a. ry«r * 4a %                       «« ^w
                                                                                                                                                     V <»"'• rfwV                    4,                                   - »:w—- rv>n *4* - v . ym' <.. / «S d/ la-
                                                                                                                                                     A-ipw.                   to r          -^tii        , iiilf a*                           Syv-n    -A*        K, < Ke w> A**i: *^a« r«k-

                                                                                                                                                               »».w ,                     fbs&fi**




       Source: Pasquotank County, NCDeed Records


       This means that after FPI made the loan, it acquired a property
       which settled the loan and at the same time entered into a new
       lease. While this transaction is missing the post-acquisition loan,
       it is very similar to the pattern exhibited in the Niebur and Hough
       transactions.


       Furthermore, we estimate Loan #8, which was outstanding only for a few
       months, allowed FPI to record $2^0 Thousand in fees and interest during the
       1Q2018 fpg, ^7). iust over the $200,000 that FPI beat revenue estimates by
       and represented over 6% of 1Q2018 operating income.


       Do The Property Acquisitions Count as Economic Substance?

       The only legitimate argument we can think to describe away the issues of
       economic substance with these loans is that, in the end, FPI receives a
       property in lieu of cash? But we do not think this argument would hold up.


https://seekiogalpha.com/ar1icle/4186457-f3rmland-partners-loans-r...uce-si9riilicant-risk-insolvericy-stiares?v=1531942351&coinments=sho»v                                                                                                                                                            Page 27 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 28 of 45


Farmland Partners: Loans To flelated-Party Tenants Introduce Signific , ares UninvestiOle - Farmland Partners Inc (NYSE FPI) I Seeking Alpha       7/18/18, 9: 24 PM




        First, the intent of any loan is to be repaid in principal and interest. So, if the
        loans are to be settled through property acquisitions, they need to be
        disclosed as such. Furthermore, we think a reasonable investor would want to
        know if FPI was acquiring properties it also lent against, as it may signal an
        underperforming property or tenant.


        But more importantly, these transactions leave an incredible amount of room
        for games to be played in non-arm's length transactions. For instance:


            1. FPI could overpay for the property to fund the principal and interest
                 payments that are due when the loan is repaid
           2. FPI could overpay and the parties could split the excess proceeds
                 without anyone knowing about it
           3. FPI could overpay to fund lease payments to the seller/tenant
           4. FPI could be taking dog properties off the borrowers' hand in return for
                 helping FPI improve its financial picture


       Adding It All Up


       We believe FPI lent Ryan Niebur money to pay rent after he had already
       defaulted on an FPI loan. Whether or not Jesse Hough used the money
       (directly or indirectly) to pay rent is for each investor to decide, but we think,
       taken together, all the evidence suggests a high probability that he did. If we
       are right, the question is how much did FPI benefit from the loan program in
       2017?


       One way to estimate that figure is to adjust full-year 2017 same-property
       revenues to be in line with the drop seen earlier in the year. Below is a table
       showing the potential revenue benefit based on same-property revenue
       dropping 15-35%, an average of the -43% reported in the lQ and the -8%
       reported for the full year.



https://seekingalpha.com/article/4186467- farmland -pa rtners-!oans-r...uce-$ignificant-risk-insoJvency-shares?vr=1 531942351 &co fitments* show    Page 28 of 46
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 29 of 45


Fafmland Partners: Loans To Related-Party Tenants Introduce Signific ...ares urunvesbble - Farmland Partners Inc INYSE : F Pl> I Seeking Alpha        7/18/18, 9 24 PM




        Using this method, we estimate up to 6% of 2017 revenues could be the result
        of the loans. And assuming the revenue is all incremental, it would represent
        75% to 310% of reported 2017 net income and 74% to 303% of 2017 cash flow
       from operations.


                                                              Reported               Sc«n»«o8l      Scenario #2,   Scenario      Scenario »4     Scenario *5
                                                                         2017              Mm            ns             *U7E                          SM7EI
          Reported Same Property Revenue                 1060            970                 9 01          8 48           7 9b          I 42           6 89

          Same Property Revenue Decline                                  8 5%                Vs*           71*           25%

                          mzm 32            ted                                             ou             1.22
          % of 20} 7 Total Revenue                                                          1.5%          26%           J8X            4.9%           61%

          % of 2019 Net Income                                                             76.1%        134.5%         192.9%        251.4%          109.8%

          * o/20J 8 Cash Flow From Operations                                             74.3%         mj%           188.4%        745.4%          302.5%




       Source: Chart By Author, Using SEC Filings


       And this is just 2017. In the 1Q2018, FPI reported it largest ever
       same-property gain, which coincides with originating its largest
       ever loan (the $5.25 Million loan to Siffring Farms).


       Our opinion that FPI appears to be playing accounting games is further
       bolstered by what we consider to be another major red flag.


        "Pittman Hough" Get A Loan Against FPI Shares

       According to a February 13th, 2017, Colorado UCC filing, Hough Holdings
       put up its equity interest in Farmland Partners for a bank loan. But notice, at
       the bottom of the document is a line that states "Optional filer reference:
       (Bank of the West)/Pittman Hough." Being that Pittman-Hough Farms
       disclosed in a 2016 Form d that it distributed its shares to its members, we
       think the UCC filings is referring to Pittman and Hough personally. We note
       that the UCC filing also uses FPI's corporate address.




h»tps7/5eeKingalpha.coni/articleM1864S7-larinland-panners-loans-r..uce-sigiiificant-risk-irsolvency-shares7v=1531942351&eoinments=show                  Page 29 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 30 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific ..ares Uninvestibie                                                                                                          Farmland Partners inc {NYSE FPI) I Seeking Alpha                                                                  7/18/18, 9 24 PM



            * DEB TOFTS                                           I-;***                                              L« -y *c         ^ vw. ^                                                     y                »*> $»»r? & w lnwy a ?***> • * «"*                                  v sr* »Ni«v«*w*f LSttwac «
                           «**:              * w> «* *t ssr.* *• << -<«**- ' w*-t                                                   ! "t 4T*\ JXt-v**                              Jf<CV                  a* <«* *15 ^ i*c                                                              *<*1- ^CC '-M

                  'V*. OnCAVi/A J <* $ V*.vt

                    HOUGH HOLDINGS MX
                    'i     '.>.1                 A* :'. >. •!.«!*                                                                                               fit^r                        \av*                               "    ' AU3i'*>»*, *»&*• WNd*,"y                                     '         <-*


                                        a.        ,        .                                                                                                    » U                                                                       %tA?l               Vi'A^COJt


              4600 S SYRACl SE STREET, St ITK 1 450 DENVER                                                                                                                                                                                    CO              80237                                     USA
                                                                                                                                                                                                       £©/»* Mi r •   , yv* J *•# .                        a f *-><»•   r1 A'-, V4»(                                  i
            . DE8ro<rs vwc                                                                                                               Kr                           ty.- • tt:        *>><&'(

                  n»r--«   »«           <o« V *-               /f.                                   MM!               *****    \        arc                  -1*>                 jmi *ix                'f <*r-   : :* T« frmfy-J^                                                    > t- \AX        ^7


                   .a 0*.iiA&i}*iiZ+i -                                   1

                    HOUGH HOLDINGS, LLC
                   2& t*;l«V'S>GA(, 5 RWRNAW*                                                                                                                            ^*Sb\A,., NAM*                                    -        TwTMsSr^c¥^»i*uir                                                   SiJ**U




            , •   VAr ,-NoA/ . =-t". ;: vj.
                                                                                                                                                                                                                                          srMi                           • ojt                      *'Vt ,iN'-o
                                                                                                                                                                                                                                     f
              4600 S SYRACUSE STREET, SUITE 1450 DENVER                                                                                                                                                                                       CO              80237                                     USA
            3 9tCUfi£Q P*HrV$ HAW                                                       « '.»M- ..'nfeKMI * »>.i.                                                    Ml,' »                   .**»* g£g V4Cv>*w>            '**' M            JA t* "MS>

                    ift                                 I .'V » NWt

                    BANK OF THE WEST
            o»                                                                                                                                                ~-'t*5 '"f»S*$aNAv NAS*k
                   .»      V        .        - A       '   :




            A     M.A .                 Ai.. ,    *    i                                                                                                                                                                                          *r?                   i'.i>,*£                    I'K.VS' -41

                13220 CALIFORNIA STREET                                                                                                                          OMAHA                                                                        NE              68154                                     USA
            4 O-.U j>TCftAi                                                                                     <*+




             ALL OF DEBTOR'S ESTATE, RICHT,T1 H E. AND INTEREST IN THE FOLLOWING:

             (A) ALL SHARES OR OTHER EQUITY INTERESTS IN FARMLAND PARTNERS. INC. OWNED
             BY DEBTOR AND HELD LN THAT CERTAIN ACCOUNT WHICH IS SUBJECT TO THE
             SECURITIES ACCOUNT CONTROL AGREEMENT BY AND AMONG PERSHING LLC,
             DEBTOR. AND SECURED PARTY; AND
             (B> ALL PROCEEDS THEREFROM.




                      >    <.•• J                     - »V -T (           • »    - ,   .i       I , t<»«   V.   '       ^   .        r «• j •»> ft ' « vJt<   *«M»        -A3                ATC »r X •   »r<» .        '; *.«*          ft       *        lit'                     -          .»         . -ft'" »'.>>
            i                                                                                                                                                                 at

                                                                                                                                                                                                                                                                                   t-% *       ,•>»>« t ".»
                                                                  »' •?                                                                                                                                                I b-ri       :»-k> vu * *&>                 *7j *


                            j«1 '                ^ =5 *                   « /"              j       »,V>.'ACV^                            ^ *:.£ *                                                                                                                                  s>j* .<..:. »


            .' A. !*•«¥?«** r,v                       . ;',AAli           %       m.y -u>t*                                                         r                                                                 r"                      [       %* i?e ijft.rv
                                                                                                                                                    .


            irt^T-ygyr^r* nyrr^f^Cf: TtTA- 1
             BOTW/PITr.MAN HOlxictf                                                                                                            • w WW i                            Coc^                         o< su.,             P^t> 3 or 3
                                                                                                            in        mm—ip^——.ki>i                                                                                        w*w»w^*^^*«#«»«v»




       Source: Colorado UCC Filings


       The timing of this loan is interesting because just days later, on February
        18th. 2017. FPI entered into a termination agreement with Prudential as part
       of its acquisition of AFCO. And on the 1Q2017 conference call. Pittman
       stated:


              Wefrankly expected substantial stock price appreciation based on the
            AFCO acquisition and the termination of Prudential and all of that, and
        i

https://seekingalpha.corn/article/4l86457-farroland-partners-loans-r .uce-signif icant-risk-insol vency-shares?v= 159194235 18icorTiments=shovM                                                                                                                                                                       Page 30 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 31 of 45


Farmland Partners: Loans To Related Party Tenants Introduce Signlfic.. ares Uninvestible - Farmland Partners Inc (NYSE FPI) I Seeking Alpha       7/18/18, 9:24 PM




           frankly none of which we got.


        Instead of going up, FPI's stock price declined 30% over the following
       months. And shortly after the stock reached a new low. FPI made its first loan
       to Hough.


       Our opinion that Pittman pledged his shares is further bolstered by the fact
       that on July loth. 2017. he converted 531,827 operating partnership shares
        (OP units) to common shares. July 19th (a Sunday) came after FPI's stock
       closed at the new all-time low that Friday. Seeing that Pittman has not sold
       any shares, we question wrhy he would be willing to convert OP Units, whose
       primary purpose is to delay having to pay capital gains taxes. We think the
       bank may have required the conversion of OP units because it wanted liquid
       collateral.


       And, based on his comments in quarterly conference calls, Paul Pittman
       seems to have become highly focused on FPI's stock price. On the 1O2018
       conference call. Pittman stated:


             What I don't conti^ol is the stock price. I wish I did, but I don 't"


       And the stock price is one of the reasons that FPI is not lowering its dividend
       despite the fact that it is not covered by cash flow:

            The next point I want to make, and we've studied this, if you go look at
            purely what happens when somebody reduces a dividend, it does not
            lead to a stock price increase, it leads to a stock price decrease... we
            searched the topic. Dividend decreases do not lead to higher stock prices,
            they lead to lower stock prices.


       But we do not think FPI's dividend being cut is the largest risk.


       Insolvency Risk

h»ps //seekmgalpha. com/article/4186457-farmla nd-pa rtners-loans-r...uce- slgriificart-rtek insolvency - shareslv^ 1631 9423 51&commerits=show     Page 31 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 32 of 45

Farmland Partners: Loans To Related-Party Tenants Introduce Signific. ares Uninvestible - Farmland Partners Inc (NYSE:FPI) I Seeking Alpha     7/16/18, 9 24 PM




       While shareholders have expressed concern about FPI's ability to maintain its
       dividend, we think this significantly understates the real risk, which is that
        FPI has relied on a hamster wheel of dilutive debt and equity raises to stay
       afloat. If investors lose faith, FPI may quickly find that its endless stream of
       capital has run dry. With only $19 Million in cash, we think FPI will not only
       be forced to cut its dividend but faces a significant risk of insolvency.

       And we do not appear to be the only concerned party


       Insider Departures & Auditor Dismissal


       Since the first loan to Jesse Hough in July 2017, four board members and
       FPI's president have announced resignations. Below we detail each of the
       departures


          Date             Name                        Position                                             Reason

                                                      Director; Forsythe Farms
         8/28/17           John Conrad                                                                      Personal reasons
                                                       nominee

                           Dixon                       Director, former Chairman of                         Pursue other business
         12/5/17           Boardman                   AFCO                                                  interests

                                                                                                            Pursue other business
         1/18/18           Darell Sarff               Director, father of FPI VP
                                                                                                            interests

                           Thomas                     Director, former CEO of                               Pursue other business
         3/19/lS           Gimbel                     AFCO                                                  interests

                           Robert                     President, former President                           Pursue other business
         4/10/18
                           Cowan                      AFCO                                                  interests


       Three of the directors and the president came from FPI's two largest
       acquisitions (Forsythe Farms and American Farmland Company). These are
       individuals with significant experience in farmland investing, who sold their
       holdings to FPI, gained board membership, and have nowr resigned.

       In the case of Forsythe, the 2018 proxy states fpg. 14) the Forsythe Sellers

https://seekingalpha.com/articie/418645 7 -farmland- partners-loans-r.. uce-significam-nsk-insolvency- shares?v=1 531 942 35l&comment$= show     Page 32 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 33 of 45


Farmland Partners: Loans To Related- Party Tenants introduce Srgnific...ares Unirvestible - Farmland Partners Inc (NYSE.FPI] I Seeking Alpha   7/18/18, 9:24 PM




       own 23.59% of the diluted shares and have to right to a nominate a board seat
       as long as they own 10%. In August, their representative resigned and
       Forsythe has yet to nominate another, which may indicate the intention to
       liquidate their stake below 10%.


       In the case of AFCO, its former Chairman and hedge fund manager. Dixon
       Boardman, had already sold the majority of his position by the time he
       resigned in December 2017.


       Then on March ioth, 2018. FPI dismissed PWC as its independent auditor.
       The same day, the company engaged EKS&H, who investors may recognize
       from Muscle Pharm and Heska. Muscle Pharm's founder resigned in 2016
       after the SEC charged the company with accounting and disclosure violations.
       Heska was written up on SA for alleged related-party transactions.


       Taken together, we think the resignations overlaid with the facts detailed in
       this report paint an ominous timeline.




https://5eekingalpha.coin/article/4ia6457-farmland-partriers-loars-r .uce-signiflcant-risk-insolvercir-share$?v-1531942351S.comments=show        Page 33 of 46
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 34 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Sighlfic.ares Uninvestible - Farmland Partners Inc (NY$E:FPI) f Seeking Alpha        7/18/18, 9:24 PM




            Date                       Event Description
            2/12/17                    "Pittman/Hough" pledges stock for loan

            2/18/17                    FPI terminates Prudential contract




            5/8/17                     Pittman states he thought stock would go up

            7/7/17                     FPI stock closes at new all time low

            7/9/17                     Pittman converts 531,827 OP Units




                                  = Related-party transactions
                                  = Executive, board or auditor events


       Source: Chart By Author, Using SEC Filings & Deed Records

       But even if the loans to management, misstated financials, pledged shares,
       potential insolvency, insider departures and dismissed auditor turn out to be
       benign risks, we still think FPI's shares are significantly overvalued.


       Evidence That FPI Has Overpaid For Properties

       Paul Pittman spends time on each conference call trying to convince
       shareholders that FPI is worth $11.50 to $12.50 per share based on his
       calculation of net asset value (NAV). On the most recent call, his calculation


https://seekingalpha.com/article/41 864 57-1ainaland-partners-loan$-r,.uce- significant-risk- insolvency-sh3res?v3i53i942351&comrTierits= show     Page 34 Of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 35 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific...ares Uninvestible - Farmland Partners Inc (NYSEFPII | Seeking Alpha     7/18/18, 9 24 PM




       was based on what FPI paid for the assets and adjusted for modest increases
       and decreases in value across different regions of the portfolio.

       The problem with Pittman's calculation is that he ignores the old adage that
       "you make your money when you buy" and so what matters most is not what
       prices do after you buy but what price you paid.


       And we think shareholders should be concerned with Pittman's preferred
       method of property valuation. From the 1O2016 conference call:

            I don't put a lot ofstock in annual appraisals... not because appraisers
            are bad, but you have to understand, they are forced to perform a certain
           process and their charge is to do a process based on that set of rules and
            regulations. It is not really answering the question whatfarms are
            worth, it's actually answering a question of what farms are worth under
            this very mechanical valuation approach, which has a whole set oferrors
            embedded in it.


       He then states:


            Given that everything we [acquired] has been an arm's length market
            transaction of some sort in the last two years, we think acquisition cost is
           probably the safest judgement of value. "

       We think these comments are absurd. First, we have many reasons
       to question the claim that all acquisitions were arm's length.
       Second, Pittman apparently thinks the appraisal process is a poor
      judgement of value, despite its widely accepted use across the real
       estate industry and its use by a direct competitor. Third, he thinks
       what he pays, even if he overpays, is the safest judgement of value.

       This is akin to saying that if someone paid $1 Million for a house in a


https://seekingalphacoir>/article/4186457-1a(mlanct-partnefs-loans-r.l.uce-significant-risk-insolvency-stiares?v=15319423518tcomn>ents=sfiow     Pags 35 of 46
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 36 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific, ares Uninwestible - Farmland Partners Inc (MYSE:FPI) | Seeking Alpha               7/18/18, 9:24 PM




        neighborhood filled with $500,000 houses, that all of the properties would
        see a commensurate $500,000 increase in value just because one person was
        willing to overpay. And in fact, we have evidence that suggests FPI has
        overpaid for properties.


        Telfair County, GA


        FPI acquired two Telfair County, GA farms in 2015 and one in 2017. Based on
        what FPI paid for the properties versus what the sellers paid for the
        properties in 2012 (and adjusting for value appreciation/depreciation
        reported by the 2016 / 2017 USDA Farm Land Surveys), FPI appears to have
        acquired these properties for 68% above market value (assuming the previous
        sale was market value).

                                                                                                                    mntmf
                                                                                                         Mail      MwMd
          Selpii Farm                                                                           m        51 724
                                                   12/1/m             1 P» PrQp*>rT*.»s                             It         0 i*           162 ,i'H

                  Farm                                        20 1?   ftf-ad Mofciry            J .064   $2 .144
                                                   1                  tf PI fropertura                   $3,460     61*        d J*           60 2*

          Oontilncy faffW   T-tflV?   txxwjg».j    Throughout 201?    Carton lX*mmc|r                    $MSC

                                                   mttii              fP\ Promts                         Ss.ecw                8              6? 6%

                                                                                          Err

       Source: SEC Filings & Telfair County , GA Deed Records (Search: FPI
       Properties)


        While we cannot be sure what improvements, if any, were made to these
        properties during the sellers' ownership, we note the following:


            • Google Street View shows that as far back as 2008 Selph Farm was
                 irrigated farm land.
             • The deed record map shows that between 2010 and 2013, part of the
                 Moblev Farm was converted from timberland to farmland, which may
                 explain part of the property value increase.
            • The deed record map shows Dorminey Farm had already been cleared of
                 timber before the seller acquired it.

https://seekingalpha com/art ic!e/41 86457- farmland -partners-l oans-r .uce- significant- risk- insolvency -shares?v*1 5 3l9423S1&comrn©nt&- show         Page 36 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 37 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific        ares Uninvestible - Farmland Partners Inc (NTSE FPI) I Seeking Alpha       7/18/18. 9: 24 PM




        Yell County, AR

        FPI acquired two Yell County, AR farms in 2014. Based on what FPI paid for
        the properties versus what the sellers paid for the properties in 2012 (and
        adjusting for value appreciation/depreciation reported by the 2017 USDA
        Farm Land Survey). FPI appears to have acquired these properties for 17%
        above market value (assuming the previous sale was market value).

                                                                                                                                 M*.    T*
                                                                                                                      FPI Mm/
                                                                                                            f«B»      itttrhkm
          8 -dor farm        Veil Arkansas       rproughout 2011   Ruder Properties        8:9         52129
                                                 9/24/14           rPi                                 53.JC1         «2*        SSS          J4 J*

          anymore farm      Vtrt, Artunsas       4/1/11            aaltyrr^re Propentes     1,281      51 170

                                                 10/74/: 4         FP! AtUnwn                          55 ssa         IS*        5 5*         9 041




       Source: SEC Filings & Yell County, AR Deed Records (Search: FPI Colorado,
       FPI Arkansas)


       We are unsure if any improvements were made to Ruder Farm or Ballvmore
        Farm during the sellers' ownership.


       McDonough County, IL


       On July 15th, 2015, FPI acquired the Tomasek Farm from Paul Pittman
        /disclosed on pg. 40). According to SEC filings and deed records fsearch: PH
        Holdings). FPI acquired Pittman's property for 2.5% above what he paid for it
       in 2014. However, in December 2015, FPI acquired the Howe Farm, also in
       McDonough County, for a 15% discount to Pittman's Tomasek Farm.

                                                                                                                                  Ant- Uni     Holland
                                                                                                                       mMtt/

                           fT-iAi                                                                               Ww
          Tonvat4* FitM    WrlTonougfi   drncM        2/20/14            Pjjl Pittman                           700
                                                      12/: tn 5          PM Holdings                                   }t>        0 074        7 st,

               Form        McOonougP. 4. nod          12/1/15            P>1 Hqtotrgt                     510.449      15*        057S




       Source: SEC Filings & McDonough County, IL Deed Records (Search: PH

https://seekingal pha.com/articlef41 86457-farrr>l3nd-partner$-loans-r. . uce-significant-nsk-insolvency-$hares?v=i 5319423 bi&commervts= show           Page 37 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 38 of 45


Farmland Partners: Loans To fielaled-Party Tenants Introduce S(grific...ares Unlnvestible - Farmland Partners Inc (NYSEFPI) I Seeking Alpha   7/18/10, 9 24 PM




        Holdings)


       American Farmland Company


        Perhaps the biggest overpayment (in dollar terms) was FPI's acquisition of
       American Farmland Company (AFCO). The merger proxy fpg. 57) provides a
       background of the sale process.


       The chart below shows that, of the seven preliminary bids, FPI's offer was
        12% above the average. The only bid that was higher (Company E) dropped
       out during diligence because of pricing. A comparable bid (Company F) also
       dropped out during due diligence.


       The only other party to put in a second bid (Company G) lowered its price
       after getting independent appraisals. In the end, FPI paid 15% above the
       only other bidder.


                                    PrtHmbiary        Secondary
         AFCO Proposals                               Bids                    r

          Company A                 $6.61                               AFCO declined due to price
          Company C & 0             $6.75                               AFCO declined due to price
         Company £                  $8.82                               Dropped out because of "pricing a corporate level transaction"
          Company F                 $8.20                               Dropped out during due diligence

         Company G                  $7.72             $7.13             Lowered offer to $7.13 after getting independent appraisals
         Company H                  $8.00                               AFCO declined because would not alleviate challenges
         Company!                   $6 00                               AFCO declined
         Average                    $7.44             $7.13
                      Partners      $8.35             $8.23
           remfum To Avs.                             15%




       Source: AFCO/FPI Merger Proxy


       To be clear, we do not believe that FPI overpaid for every property it
       purchased. However, we think it is highly likely that, in aggregate, FPI has
       paid an average of 5-15% above market price for its farms. Additionally, we
       think FPI has seen another 5% decrease across its portfolio, a reasonable


hltps://seekinga^pha.com/article/4185457-farnnland-pa^ners-lQ^n$-r..,uce-significant-risk~inso^vency-$h3^es?v-1S319423S1&commerlt$=$hov,.'     Page 38 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 39 of 45

Farmland Partners; Loans To Related-Party Tenants Introduce Signi(ic.,.ares Uninvestible - Farmland Partners Inc (NYSEFPI) I Seeking Alpha       7/1 6/18, 9:24 PM




        assumption given Illinois land values (25% of FPI acres) have fallen
        approximately 15% (pg. 9) since 2014 and Nebraska farmland is down 24%
        over the same time.


        Valuing FPI


        Finally, Pittman's valuation calculation assumes a huyer would purchase the
        entire company at net asset value. Given that only one other player was
        willing to acquire AFCO (which was less than half FPI's size), and that
        potential acquirer's offer was a 29% discount to AFCO's reported NAV fpg.
        27), we think this assumption is highly unlikely.


        More likely is a liquidation scenario, which would include transaction costs,
       operating expenses and capital expenditures during the liquidation. Evidence
        that these costs are very real and very material is the fact that the AFCO
       merger proxy (pg. 67) stated its investment bankers calculated the value of
       the company under a liquidation scenario. Their value was between $7.12 and
        $7.33 or 20% less than the $8.98 book value per share reported in the final
       lOAi

       Notably, the only other offer for AFCO was at the low end of this
       range.



       We think the best way to value FPI is to take book value per share, which
       represents what FPI actually paid for the properties (land has no
       depreciation) and make the following adjustments based on a liquidation
       scenario:


           1. Add appreciation for the legacy properties (on the 1Q2017 call, Pittman
                stated the difference between book value and his NAV estimate is largely
                "30-ish" million dollars for the legacy properties, many of which Pittman
                acquired in the mid-2000s).


h1tps://s eekingalph3.com/article/41 86457 -farmland-partners-loans-r. uce- significant -risk-insolvency- shares?v= IS 31942351&comments= show    Page 39 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 40 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific...ares Uninvcstible - Farmland Partners Inc (NYSEiFPI] | Seeking Alpha           7/18/18, 9:24 PM




            2. Subtract overpayment on the remainder of the portfolio (under four
                 escalating scenarios)
            3. Subtract 5% reduction in property values
           4. Subtract transaction costs of 5% on the disposition of the portfolio
            5. Subtract $30 Million in operating expenses and capital expenditures
                 incurred during liquidation period (approximate 2 years)
           6. Discount NAV back 1 year at 7.75% (assumes steady sales over 2 years)


        Below is our valuation calculation under four scenarios: a 15%, io%, 5% and
        0% overpayment for the post-IPO acquisitions. Using an average of the four
        scenarios, and assuming normal circumstances, we think FPI would be worth
        $4.85 per share (note, diluted share count is based on 1O2018 Supplemental
        Package pg^A 2).


       And even if we assume FPI did not overpay for properties, FPI
        would still only be worth $6.39.




hUps://5eekingafpiia.corrVarticle/41 86457 farmland- partners -loans- r...uce significant- risk- insolvency-shares?v= 1531 9423 51&eomrrients= show     Page 4 0 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 41 of 45


Farmland Partners Loans To Related-Party Tenants introduce Signific. .ares Uninvcstible - Farmland Partners Inc (NVSE;FPI) I Seeking Alpha             7/18/1B, 9 21 PM




              NAV ColcuUtUm                                                         I I .               i f.            I                    (Ho
              land Value at Cost                                                   973,107             973,107              975,107          97S.107

              - Legacy Proper* Cost                                                38,415               38,415              38,415           38,415

              Post IPO Acquisitions at Cost                                        936,692             936,692              936,692          936,692

              • Overpayment                                                        -140,504             -93,669             -46,835          0

              Market value of Post IPO Acquisitions (when purchased}               796,188             843,022              889.857          936,692

              - 5% Reduction in Value                                              39,809              42,151               44,493           46,835

              Today's Market Value of Post IPO Acquisitions                        756,378             800,871              845,364          889,857

               Legacy Properties at Cos!                                           38,415              38 415               38,415           38,415

               Legacy Property Appreciation                                        30,000              30,000               30,000           30,000

              Market Value of FPi Land Portfolio                                   824,794             869,287              913,780          958,272

              - 5% Tr ansaction Costs                                               41,240             -43,464              -45,689           47.914

              - Operating Expenses Over 2 Yeans                                    -30,000             -30.000              -30,000           30,000

              Net Value of FPI Land Portfolio After Drspotiion                     753,554             795,822              838,091          880,359




              Book Value As of 1Q2018                                              357,350             357, 3S0             357,350          357,350

              - Net Value After Dispottoo vs. Land Value at Cost                    221,553             179,285              137,016          94,748

              Post Disposition NAV                                                 135.797             178,065              220,334          262,602

                                                                    r '     • . if                             §•38

         V.
                           tyS>A..4a.TjvSi>:


         'Diluted Shore Count                                                      38,200              38,200               38,200           38,20C




       Source: Chart By Author, Using Author Estimates


        Conclusion


       We valued FPI under normal circumstances, but we think FPI's financials are
        anything but normal. As the old saying goes, there is never just one
        cockroach. We have no faith that FPI's financials are showing investors the
       true picture. Accordingly, we think FPI's shares are uninvestible


        Questions For Management


        General Questions


               • Has FPI disclosed to shareholders that over 70% of its loans (in dollars)
                   have been made to Ryan Niebur and Jesse Hough? If so, where?

https ://seekirrgaipha. com/article/4l$6457-farmland- partners-loans-r...<jce- significant- risk- insolvency- shares? v=lS3l942351&conniinents= show     Page 41 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 42 of 45

Farmland Partners: Loans To Related-Party Tenants Introduce Signific,. ares Uninvestible - Farmland Partners Inc <NYSE:FPi) I Seeking Alpha     7/18/18, *24 PM




            « Has FPI used the loan program to artificially increase revenues by
                lending money to Ryan Niebur, Jesse Hough or other tenants who
                roundtrip the cash back to FPI as rent and interest?
            • Has FPI misstated its financials in relation to any loans the company has
                made under the FPI Loan Program.
            • Has FPI signed leases with above-market rents with Jesse Hough, Ryan
                Niebur or any of the previously reported related-party tenants?

       Ryan Neibur Loans


            • Did FPI disclose to shareholders that Ryan Niebur was the borrower on
                the $980,000 loan originated by FPI on October 30th, 2015? If so,
                where?
            • Did FPI disclose to shareholders that Ryan Niebur used the $980,000 to
                pay off an existing mortgage instead of for farming operations? If so,
                where?

            • Did FPI disclose to shareholders that Ryan Niebur defaulted on the
                $980,000 loan? If so, where?
            • On March 16th, 2017, did Ryan Niebur sell the Andersons Farm to FPI
                for $801,800 and then use those proceeds to pay off $801,800 of the
                $980,000 loan?
            • In the first quarter 2017 10-Q, and in subsequent SEC filings, did FPI
                misstate its financials by reporting the March 16th, 2017 acquisition of
                three properties from Ryan Niebur as a new $2,194 Million loan?
            • Did FPI disclose to shareholders that Ryan Niebur is in bankruptcy? If
                so, where?
            • On March 16th, 2017, did FPI loan Ryan Niebur an additional $61,800
                and add it to the remaining balance of the original $980,000 loan thus
                making the new balance $240,000?
            • On March 16th, 2017, did Ryan Niebur make an annual lease payment
                for $61,750?

https://seekingalph3.com/ar tide/41864 57-farmland-partners-loans-r...uce- significant- risk- insolvency-shares?v=1 531 94235 1&comments=$how     Page 42 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 43 of 45


Farmland Partners: Loans To Related-Party Tenants Introduce Signific, ares Uninvestlble - Farmland Partners Inc (NYS6:FPI) | Seeking Alpha   7/18/1 8, 9:24 PM




            • Were the leases signed by Ryan Niebur on March 15th, 2017, at above-
                market rents?


       Jesse Hough Loans


            • Did FPI disclose to shareholders that it lent Jesse Hough $100,000
                through PHS Holdings on July 25th, 2017? If so, where?
            • Did FPI disclose to shareholders that it acquired the Linwood Farm from
                PHS Holdings and that the farm was collateral for the $100,000 loan
                between FPI and PHS Holdings? If so, where?
            • Did Jesse Hough/PHS Holdings use the proceeds from the sale of the
                Linwood Farm to pay off the $100,000 loan between FPI and PHS
                Holdings?
            • Is, or was Jesse Hough ever the president of Siffring Farms?
            • Has Jesse Hough ever had an interest in or management/director role in
                Siffring Farms?
            • Does Jesse Hough have an ownership interest in the properties that
                secure the $5.25 Million loan to Siffring Farms originated by FPI on
                January 18th, 2018?
            • If Jesse Hough is not the President of Siffring Farms and does not hold
                an ownership interest in the land securing the loan to Siffring Farms,
                why did he sign as the president of Siffring Farms on the January 18th,
                2018 deed of trust?
            • Is Siffring Farms an inactive LLC?
            • Did Jesse Hough use proceeds of the Siffring Farm loan to make lease
                payments on the Linwood Farm or any other lease between Jesse Hough,
                entities he controls and FPI?
            • Did FPI disclose to shareholders that it lent Jesse Hough $669,000
                through Hough Farms on August 25th, 2017? If so, where?
            • Did Jesse Hough use proceeds from the Siffring Farm loan to pay off the
                $669,000 loan to Hough Farms that FPI originated on August 25th,

https://seekingalpha.com/article/4186457-fdrmland-partners-loans-r,..uce-$ignificant-risk-insolvency-$hdres?vTl53194 235l&commerit$=show       Page 43 of 45
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 44 of 45

Farmland Partners: Loans To Related-Party Tenants introduce Signific .ares Uninvestible - Farmland Partners Inc (NYSE FPi) | Seeking Alpha          7/18/10, 9 24 PM




                  2017?
             • Does H-KO Land & Cattle Company lease property from FPI?
             • Are any of the leases with Jesse Hough (or any of the entities he
                 controls) at above market rents?


        Justice Farms Loan


             • In the first quarter 2018 10-Q, FPI disclosed that a loan was settled by
                 the January 12th, 2018 acquisition of a property in NC. Was this loan
                 between Justice Farms of North Carolina or a party affiliated with the
                 Justice family? If so, was this disclosed to shareholders? If so, where?
             • Was the subsequent lease signed with Justice Farms of North Carolina at
                 above-market rents?


        Hough Holdings FPI Share Pledge


             • Did Jesse Hough, through Hough Holdings, pledge shares of FPI for a
                 bank loan with Bank of the West?
             • Did Paul Pittman, through Hough Holdings, pledge shares of FPI for a
                 bank loan with Bank of the West?
             • Why did Paul Pittman convert 531,827 shares of FPI operating
                 partnership units to common shares on July 19th, 2017? Was it to
                 provide collateral for the Bank of the West loan?


        Disclosure: I am/we are short FPL


        I wrote this article myself, and it expresses my own opinions. I am not
        receiving compensation for it. I have no business relationship with any
        company whose stock is mentioned in this article.


       Additional disclosure: IMPORTANT - Please read this Disclaimer in its
        entirety before continuing to read our research opinion. Investors are


https.//seekinga!pha.conn/article/4l36457-farmlarid-pdf tnefs-loans-r.., uce-sigri if icam-iisk-insol vency-shares?v= 1531942 351&comtments -show    Page 44 of 46
        Case 1:18-cv-02351-RBJ Document 18-2 Filed 10/05/18 USDC Colorado Page 45 of 45

Farmland Partners: Loans To Related-Party Tenants Introduce Signific ...ares Uriinvestible - Farmland Partners Inc (NYSE;FPI) | Seeking Alpha     7/18/18, 9:24 PM




        encouraged to conduct their own due diligence into these factors. This article
        represents the opinion of the author as of the date of this article. This article
        expresses the author's investment opinions, which are based upon
        interpretation of certain facts and observations, all of which are based upon
        publicly available information. The information set forth in this article does
        not constitute a recommendation to buy or sell any security- This article
        contains certain "forward-looking statements," which may be identified by
        the use of such words as "believe," "think," "expect," "anticipate," "should,"
        "planned," "estimated," "potential," "outlook," "forecast," "plan" and other
        similar terms. All are subject to various factors, any or all of which could
        cause actual events to differ materially from projected events. This article is
        based upon information reasonably available to the author and obtained from
        sources the author believes to be reliable; however, such information and
        sources cannot be guaranteed as to their accuracy or completeness. The
        author makes no representation as to the accuracy or completeness of the
       information set forth in this article and undertakes no duty to update its
        contents. You should assume that as of the publication date the author
        (possibly along with or through our members, partners, affiliates, employees,
        and/or consultants) and clients have a short position in all stocks (and are
       long/short combinations of puts and call options of the stock) covered herein,
       including without limitation Farmland Partners, Inc. and therefore stand to
        realize significant gains in the event that the price of its stock declines. The
       author may also cover his/her short position at any point in time without
       providing notice. The author encourages all readers to do their own due

       diligence.




https.//$6ekingalpha.conVarticle/416e457-farmland-partners- loans- r...uce- significant- fisk-insolvency-shares?v=1 531 94235 1&coir»ments=show     Page 45 of 45
